Dated 2018

(1) THE MINISTRY OF MINES AND
PETROLEUM OF THE GOVERNMENT OF
THE ISLAMIC REPUBLIC OF
AFGHANISTAN

and

(2) SILK ROAD MINING

MINING CONTRACT
relating to Shaida Project

9090748 11.12

Clause

12,
13.

PART 5 OTHER RIGHTS AND OBLIGATIONS...

14,
15;
16,
17.
18.

PART 6 ENVIRONMENTAL AND SOCIAL OBLIGATIONS

28.
90907481 1.12

CONTENTS

Page

DEFINITIONS AND INTERPRETATION
Definitions and interpretation
TERM OF CONTRACT AND GRANT OF LICENCES.
Term and phases
Grant of mining rights.
Mining Rights Area.....
Exploration Phase ...
Exploitation Phase ..
FISCAL AND FINANCIAL PROVISIONS
Surface rental
Royalties ......
Customs duties.
Taxation ...
Payments.
REPORTING AND INSPECTION...
Financial Records and Statements, reporting...
Inspection

Mutual Ob]igations ........cccesereee
Government Assurances and Obligations
Company Rights and Obligations
Infrastructure
Obligations of Contractors and Subcontractors ..

Environmental and social obligations; Closure Obligations.
Rights of Citizens of the State ..
Local Community Development
Employment and Training of Local Citizens..
REPRESENTATIONS AND WARRANTIES.
Representations and wartanties........sscsssececssessvcsseesssaseesssessstsnsstscocesssesneesaienenss

SURRENDER, BREACH, TERMINATION AND FORCE
MAJEURE

Surrender.
Termination by the MoMP.
Consequences of Termination, ete
Indemnification

Force Majeure: Suspension

Clause

PART 9
29.

30.
PART 10
31.

32;

33,

34.

35.

36.

37.

38.

39.

40.

90907481 1.12

CONTENTS

ASSIGNMENT AND CONFIDENTIALITY ..0...cccccisscesccsssesssstesesssseesescene 74
Assignment
Confidential Information
MISCELLANEOUS PROVISIONS.
Notices ..
Applicable law .
Dispute Resolution paéhantsen,
Periodic Review...

Ancillary Provisions.
Governing language
Further Acts .....
Duplicate originals
Good faith .. wo
No Effect on  Apptientite Lag ete.
Schedules

i

Mining Area

Destination Schedule

Part | — The Minerals Law

Part 2 — The Mining Regulations
Performance Bond

Specific Proposal Commitments

Beneficial Ownership and Management

909074811.12
THIS MINING CONTRACT (as amended, modified or supplemented from time to time in
accordance with the terms hereof, this "Contract") is dated 2018 and made
between:

1.

i)

THE MINISTRY OF MINES AND PETROLEUM OF THE GOVERNMENT
OF THE ISLAMIC REPUBLIC OF AFGHANISTAN (the "MoMP"); and

SILK ROAD MINING (the "Company") which is duly authorised and constituted
under the laws of the Islamic Republic of Afghanistan, having its registered office at
Block #403, Noman Building, Beside Awesta Hospital, Kolola Pushta, Kabul,
Afghanistan and qualified to do business in the State under AISA Licence #D-11839.

BACKGROUND:

A.

All naturally occurring minerals on the surface or subsurface of the territory of
Afghanistan are the exclusive property of the State.

The Company desires to conduct Mining Activities in the Mining Area and for this
purpose participated in the Tender Process relating to the award of licenses to conduct
mining exploration and exploitation activity within the Mining Area.

The Company has been selected as the successful bidder under the Tender Process to
carry out the Mining Activities within the Mining Area.

The Company is entitled to obtain the right to prospect, explore, exploit, process,
transform, transport, export, market and sell Mineral Substances within the Mining
Area as contemplated by the Tender Process.

The Company intends to develop and operate the Project in a manner which will
ensure its long term sustainability as well as protecting the natural environment of the
State, and promoting social and economic growth in the State.

This Contract is entered into in accordance with the requirements of the Tender
Process and Applicable Law.

NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL RIGHTS AND
OBLIGATIONS CONTAINED IN THIS CONTRACT AND OF OTHER GOOD AND
VALUABLE CONSIDERATION, THE PARTIES HEREBY AGREE AS FOLLOWS:

9090748 11.12

Dh)
PART 1
DEFINITIONS AND INTERPRETATION

DEFINITIONS AND INTERPRETATION

1.1 Definitions

"Affiliate" means an entity that directly, or indirectly through one or more

intermediaries, Controls, is Controlled by, or is under common Control with the

Company;

"Afghan Public Protection Force" means the entity established by the Ministry of

the Interior of the State for the purpose of providing security for projects located

within the State which are deemed by the Ministry of the Interior of the State to be of

national interest together with any successor of such entity which may be in existence

from time to time:

"Afghani" means the lawful currency from time to time of the State;

"Agreed Environmental and Social Standards" means:

(a) any Environmental Law or Social Law from time to time as in effect and
having application to the Company or the Project;

(b) the World Bank Group Environmental Health and Safety Policies as from time
to time in effect;

(c) the World Bank Group/IFC Environmental, Health and Safety Guidelines as
from time to time in effect;

(d) the IFC Performance Standards on Social and Environmental Sustainability as
from time to time in effect;

(e) the Equator Principles as from time to time in effect:

(f) the Environmental Management Plan;

(zg) the Closure Plan:

(h) the Social Impact Assessment and Action Plan; and

(i) the Environmental Impact Assessment;

“Anticorruption Laws" has the meaning assigned to that term in Clause 14,2

(Transparency obligations of the Company);

"Applicable Accounting Standards" means applicable accounting standards within

the meaning of the International Accounting Standards Regulation 1606/2002 to the

extent applicable to the relevant statements;

90907481 1.12 3

DH
"Applicable Law" has the meaning ascribed to that term in Clause 32 (Applicable
Law) and shall, for the avoidance of doubt, include the Minerals Law and the Mining
Regulations;

“Approval means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration;

"Baseline Enyironmental Assessment" means a report containing a description of
the Environment in the Project area prior to the commencement of any Mining
Activities, including the then existing flora and fauna, soil air quality, underground
and surface water, landscape aesthetics, farming conditions and socio-economic
conditions in local communities;

"Business Day" means a day (other than a Friday) on which banks are open for
general business in Kabul:

"Central Bank" means Da Afghanistan Bank;

"Closure Guarantee" has the meaning assigned to that term in Clause 19.3
(Guarantee for closure expenses);

"Closure Plan" means the plan to be produced and submitted to the MoMP by the
Company under Clause 6.7 (Closure Plan) and in accordance with the Minerals Law
and Mining Regulations as such plan may be amended from time to time in
accordance with this Contract;

"Commercial Production" means the period during which the Project shall have
been developed to the stage where the Mine is producing Mineral Substances on a
continuous economically feasible basis in substantially the manner contemplated by
the Feasibility Study (and in any event on a basis not less efficient than any standard
for the deemed commencement of commercial production specified in the Minerals
Law);

"Commission" means the Commission established pursuant to Article 9 of the
Minerals Law;

"Community Development Agreement" has the meaning assigned to that term in
Clause 21.1 (Community Development Agreement);

"Company" has the meaning assigned to that term in the preamble;

"Confidential Information" has the meaning assigned to that term in Clause 30.2(b)
(Certain information confidential);

"Constitution" means the constitution of the State ratified on 26 January, 2004;

"Construction Period" means the period commencing on the date of award of the
Exploitation Licence and ending on the Date of Commencement of Commercial
Production;

"Consultation" means an open, inclusive, and non-coercive process, conducted i
the native language of the participants, for the exchange of information, idea
QOD 74112 4

viewpoints about the potential benefits and impacts of the Project. Any consultation
shall strive to include, in socially and culturally acceptable forms, all social elements
in the area affected by the subject matter under consideration, including both men and
women:

"Contract" has the meaning ascribed to that term in the preamble;

"Convention" has the meaning assigned to that term in Clause 33.4(a) (/CS/D
Arbitration):

"Control" means the power of one person to:

(a) vote more than fifty percent (50%) of the issued share capital of, or the voting
power in, a second person; or

(b) direct, or cause the direction of, the management, business or policies of such
second person whether through the ability to exercise voting power, by
contract or otherwise;

and the terms "Controlled" and "Controlling" shall have correlative meaning;

"Date of Commencement of Commercial Production" means the last day of the
first period during which, for a continuous period of ninety (90) days, the Mine is
producing Mineral Substances at a rate and in a volume which is not less than sixty
percent (60%) of the design capacity of the plant and facilities at the Mine as reflected
in the Feasibility Study;

"Dispute" has the meaning assigned to that term in Clause 33.2(a) (Notice of
Dispute);

"Dispute Notice" has the meaning assigned to that term in Clause 33.2(a) (Notice of
Dispute);

"Dollar" and the sign "U.S.$" means the lawful currency of the United States of
America from time to time;

"Early Warning" has the meaning assigned to that term in Clause 33.1(a) (Early
Warning Procedure);

"Early Warning Meeting" has the meaning assigned to that term in Clause 33,1(b)
(Early Warning procedure),

"Effective Date" shall mean [e] 2018, which shall be the date on which this
Contract, endorsed by the Commission and approved by the Council of Ministers, is
signed by the duly authorised representatives of the MoMP and the Company;

"EITI" means the Extractive Industries Transparency Initiative;

"EITI Principles and Criteria" means the Principles and Criteria of the Extractive

Industries Transparency Initiative (as published on www.eiti.org) as the same may be
amended, re-enacted or replaced from time to time;

90907481112 5
"Environment" means humans, animals, plants and all other living organisms
including the ecological systems of which they form part and the following media:

(a) air (including air within natural or man-made structures, whether above or
below ground);

(b) water (including territorial and inland waters, water under or within land and
water in drains and sewers); and

(c) land (including land under water),
and "Environmental" shall have a corollary meaning;

"Environmental Impact Assessment" means the impact assessment required to be
produced and submitted to the MoMP by the Company under Clause 6.3(a)
(Environmental Impact Assessment and Environmental Management Plan) and in
accordance with the Minerals Law, Mining Regulations and Environmental Code;

"Environmental Law" means any applicable law or regulation (including the
Environmental Law of the State (Official Gazette No. 912, dated 25 January, 2007))
which relates to:

(a) the pollution or protection of the Environment;
(b) the conditions of the workplace; or

(c) the generation, handling, storage, use, release or spillage of any substance
which, alone or in combination with any other, is capable of causing harm to
the Environment including any waste;

"Environmental Management Plan" means the plan required to be produced and
submitted to the MoMP by the Company under Clause 6.3(b) (Environmental Impact
Assessment and Environmental Management Plan) and in accordance with the
Minerals Law and Mining Regulations as such plan may be amended from time to
time in accordance with this Contract;

"Environmental Protection Agency" means the National Environmental Protection
Agency of the State established under the applicable Environmental Law of the State;

"Equator Principles” means those principles entitled "A financial industry
benchmark for determining, assessing and managing social & environmental risk in
project financing", dated July, 2006, and adopted by various banks and financial
institutions (as published on www.equator-principles.com) as the same may be
amended, re-enacted or replaced from time to time;

"Exploitation" means any activity (excluding construction activities during the
Construction Period) by means of which exploration, pre-production development
and extraction of minerals takes place from an identified deposit by means of open pit
or underground operations from a deposit or an artificial deposit for its processing,
marketing or selling:

90907481 1.12 6
"Exploitation Licence" means any licence for carrying out Exploitation within the
Mining Area and granted to the Company pursuant to the Minerals Law;

"Exploitation Licence Application Documents" has the meaning assigned to that
term in Clause 6.1 (Application for Exploitation Licence);

“Exploitation Phase" means the period commencing on the date the Exploitation
Licence is granted to the Company and expiring in accordance with the terms of the
Exploitation Licence;

"Exploration" means any activity carried out to discover minerals in an area in order
to demarcate the quality and quantity of the reserves contained within such area, or to
evaluate the possibilities of its Exploitation;

"Exploration Licence" means any licence for carrying out Exploration within the
Mining Area and granted to the Company pursuant to the Minerals Law;

"Exploration Phase" means the period commencing on the date the Exploration
Licence is granted to the Company and expiring in accordance with the terms of the
Exploration Licence;

"Feasibility Study" means the study required to be produced and submitted to the
MoMP by the Company under Clause 6.2 (Feasibility Study) as such study may be
amended from time to time in accordance with this Contract;

"Financial Guarantee" has the meaning assigned to that term in Clause 16.10
(Security for Performance; Financial Guarantee),

"Financial Year" means, subject to Clause 12.3(a) (Reporting Periods and Local
Language Requirements) a period of twelve (12) months ending on 21 December;

"Financing Plan" means the plan required to be produced and submitted to the
MoMP by the Company under Clause 6.5 (Financing Plan) as such plan may be
amended from time to time in accordance with this Contract;

"Force Majeure" means:

(a) any event which is reasonably unforesecable and unavoidable and which the
affected party could not be expected to avoid or control by acting prudently
and reasonably in accordance with Good Industry Practice, but excluding the
events and circumstances listed at paragraph (c);

(b) subject to paragraph (c), and to the extent that the requirements of paragraph
(a) are met, Force Majeure shall include:

(i) wars, insurrections, riots, civil disturbances and acts of terrorism;

(ii) blockades, embargoes, strikes and other labour conflicts which are
industry or country wide and not specific to the Company or its
Affiliates;

(iii) epidemics; and
9090748 11.12 7
(iv) earthquakes, storms, floods, fire, lightning or other adverse weather
conditions; and

(c) the following shall in particular not constitute Force Majeure:
(i) economic hardship or a change in market conditions;

(ii) events which make the performance of an affected party's obligations
more onerous, but not impossible:

(iii) wars, insurrections, riots, civil disturbances and acts of terrorism,
unless they directly affect the Mining Area or the Project or constitute
a material escalation of the same relative to the circumstances as at the
Effective Date;

(iv) the usual long winter weather conditions occurring in
the region of the Mining Area; and

(v) any other event that, at the time it occurs, does not strictly comply with
the definition of Force Majeure under paragraph (a).

"Geological Survey" means the Afghanistan Geological Survey operating within the
MoMP;

"Good Industry Practice" means the exercise of that degree of skill, diligence,
prudence and foresight which would reasonably and ordinarily be expected to be
applied by a skilled and experienced person engaged in the international mining
industry in jurisdictions generally where significant mining activity takes place and, in
the case of any Environmental or Social aspect of the development and operation of
the Project, shall mean conformity with international best practice standards for
Environmental and Social protection, including internationally recognised standards
promoting sustainable development (and including compliance with the Agreed
Environmental and Social Standards);

"Government" means the ministers who work under the chairmanship of the
president of the State;

"ICSID" has the meaning assigned to that term in Clause 33.4(a) (JCSID
arbitration),

"Independent Expert" means (a) an internationally recognised mining consultant
firm or individual competent in the field of the development, construction and
operation of mining projects; (b) an internationally recognised mining consulting firm
or individual competent on international mineral markets and prices, or (c) an
internationally recognised Environmental and/or Social consultancy firm or individual
competent in the field of international mining operations, as appropriate, in each case
as the Parties may agree in writing, or failing such agreement within thirty (30) days,
as shall be appointed for this purpose on the application of either Party by the
International Centre for Expertise in accordance with the provision for the
appointment of experts under the Rules for Expertise of the International Chamber of
Commerce;

90907887 1.12 8

oD
"International Labour Conventions" means any conventions promulgated under
the authority of the International Labour Organization or any similar body;

"Licences" means the Exploration Licence and the Exploitation Licence;

"Life of Mine Plan" means the plan required to be produced and submitted to the
MoMP by the Company under Clause 6.6 (Life of Mine Plan) as such plan may be
amended from time to time in accordance with this Contract;

"Mine" means collectively, all properties, assets or other rights, whether real or
personal, tangible or intangible, now owned or leased or hereafter acquired by or for
the benefit of the Company which assets are used or intended for use in or forming
part of the Project (and, for the avoidance of doubt, shall include:

(a) the ore deposits referred to in the Licences; and

(b) all associated beneficiation facilities, together with all plant sites, waste
dumps, ore dumps, crushing circuits, abandoned heaps, power supply systems
and ancillary and infrastructure facilities);

"Mineral Substances" means the Principal Metal and any other naturally occurring
substance which has economic value and contains one or more minerals in
amorphous or crystalline form, solid, liquid or gaseous and does not include
hydrocarbons, water, coal, bituminous sand, bituminous clay and quarry materials;

"Minerals Law" means, on the Effective Date, The Minerals Law of the State
(Official Gazette No. 1143 dated 25 Asad 1393) and thereafter and from time to time,
such law as the same may be modified, re-enacted or substituted from time to time
after the Effective Date;

"Mining Activities" means, subject to compliance with Applicable Law and this
Contract, all work related to the various phases in the mineral development process,
including exploration, logistics, mineral deposit evaluation, mine construction, mine
development, mining, the reclamation or rehabilitation of and remediation of land, the
extraction, beneficiation, refining, transportation, handling, storage and marketing of a
mineral substance extracted, the processing of mine tailings and all other activities
necessary or convenient to carry out the Company's rights and obligations under this
Contract, but not including work performed for others;

"Mining Area" means (a) during the Exploration Phase, the area specifically
delineated in Schedule 1 to this Contract, and (b) during the Exploitation Phase, the
area specifically delineated for Exploitation in an Exploitation Licence;

"Mining Cadastre" means the cadastre established within the MoMP in accordance
with the Minerals Law;

"Mining Regulations" means the Mining Regulations promulgated pursuant to the
Minerals Law (Official Gazette No. 1007 dated 25 Dalwa 1388) as such regulations
may be modified, re-enacted or substituted from time to time afier the Effective Date:

“MoMP" has the meaning assigned to that term in the preamble;

90907481112 9
"NEPA Licence" means the environmental permit required to be issued by the
National Environmental Protection Agency of the State in connection with the
Exploration Phase pursuant to the applicable Environmental Law of the State;

"Notice of Transfer" has the meaning assigned to that term in Clause 29.1(c) (Third
Party Assignment);

"OECD" means the Organisation for Economic Co-operation and Development;

"Parties" means the MoMP and the Company and their permitted successors and
assigns;

"Position Notice" has the meaning assigned to that term in Clause 33.3(c) (Technical
Dispute Resolution Procedure)

"Prevailing Market Rate of Exchange" means, in relation to the conversion of one
cwrency into or from Afghanis, the established rate at which the Central Bank buys
or, as the case may be, sells such currency on the relevant date of conversion (as
currently published at http://www.centralbank.gov.af/foreignexchange.php ). If the
Central Bank does not haye an established exchange rate for such currency, such
currency shall be converted into Afghanis in the following manner:

(a) based on the market value of the foreign exchange in the country where it was
received at the time it was received, the foreign exchange in question is
converted into Dollars or another currency in which the Central Bank trades;
and

(b) the figure so obtained in terms of Dollars or other currency is then converted
into Afghanis;

"Principal Metal" means copper;

"Processing" means ore dressing or metallurgical processes applied to ore or other
Mineral Substances which results in producing products for sale including crushing,
concentration, beneficiation, washing, and refining;

"Project" means the conduct of Mining Activity in relation to the production of
Mineral Substances from the Shaida copper deposit located in the Herat Province,
including the construction of all properties, assets, facilities, infrastructure or other
rights, whether real or personal, tangible or intangible, now owned or leased or
hereafter acquired by or for the benefit of the Company which assets are used or
intended to be used in forming part of such project:

"Proposal" means the proposal for the development of the Project submitted by the
Company on 5 August 2012 in response to the Request for Proposal;

"Request for Proposal" means the "Request for Proposal ", issued by the MoMP
pursuant to "The Request for Expressions of Interest" in connection with the proposed
development of the Project initiated by the MoMP on or about 6 December 2011;

"Royalty Rate" has the meaning assigned to that term in Clause 8.1 (Royalt

909074811,12 10
"Rules" has the meaning assigned to that term in Clause 33.5(a) (Arbitration);
"Social Impact Assessment and Action Plan" means the plan required to be
produced and submitted to the MeMP by the Company under Clause 6.4 (Social
Impact Assessment and Action Plan) as such plan may be amended from time to time
in accordance with this Contract;

"Social" means the inter-relationship between humans and the effect of Mining
Activities on humans, in each case in connection with the Project;

"Social Law" means any applicable law, rule or regulation which relates to:
(a) labour or employment;
(b) social security;

(c) the regulation of industrial relations (between government, employers and/or
employees);

(d) the protection of occupational and public health and safety;
(e) the regulation of public participation;

(fp the protection and regulation of ownership of land rights (both formal and
traditional), immovable goods and intellectual and cultural property rights;

(g) the protection and empowerment of indigenous peoples or ethnic groups;
(h) the protection, restoration and promotion of cultural heritage;

(i) all other laws, rules and regulations and procedures providing for the
protection of employees and citizens;

(i) any International Labour Conventions signed and ratified by Afghanistan; and

(k) any United Nations treaty, convention or covenant on human rights signed and
ratified by Afghanistan;

"State" means the Islamic Republic of Afghanistan;

"State Official" means anyone who is an elected, appointed or career official, or
employee, of any central or local government, central or local government-owned or
central or local government-controlled enterprise, company or organisation, who is an
individual acting for any such a central or local government, enterprise, company,
agency or organisation, official of a political party or candidate for political office;

"Surface Rights Fees" has the meaning assigned to that term in Clause 7.1 (Amount
of Surface Rights Fees),

"Tax" means any levy imposed by the State under Applicable Law on income, good
and services (including customs and similar duties), and the employment, hea/t!
welfare of persons:

9090748 11.12 IL
"Tax Code" means the Income Tax Law of the State (Official Gazette No. 976, dated
28 Hut 1387);

"Tax Law" means Applicable Law of the State pertaining to any Tax (including the
Tax Code) and any subsidiary and associated legislation or regulation;

"Technical Dispute" has the meaning assigned to that term in Clause 33.3(a)
(Technical Dispute Resolution Procedure):

"Tender Process" means the tender process relating to permission to conduct Mining
Activities during the Exploration Phase and the Exploitation Phase in relation to the
Mining Area as conducted pursuant to the Request for Proposal and pursuant to which
the Company was appointed as, initially, the reserve bidder and, subsequently, the
preferred bidder in respect of both Licenses:

"Term" has the meaning assigned to that term in Clause 2.1 (Yerm of this Contract):

"Transferee" has the meaning assigned to that term in Clause 29.1(b) (Third Party
Assignment); and

"Transformation" means any industrial process which changes the form and nature
of a processed mineral or prepares finished or semi-finished products for sale.

1.2 Interpretation
(a) Unless a contrary indication appears, a reference in this Contract to:
(i) the singular includes the plural and vice-versa;

(ii) | Clause and Schedule headings are for ease of reference only and do not
affect the interpretation of this Contract;

(iii) a Clause and Schedule refers to a Clause, or Schedule, of, in or to this
Contract;

(iv) this Contract includes all Schedules to this Contract;

(v) an agreement, instrument or other document includes the same as
amended, novated, supplemented or replaced from time to time:

(vi) a court is to. a court of the State;

(vii) any legislation or legislative provision (including the Minerals Law
and the Mining Regulations) includes any statutory modification or re-
enactment of, or legislative provision substituted for, and any
subordinated legislation issued under, that legislation or legislative
provision;

(viii) a person includes any individual, firm, company, corporation,
government, state or agency of a state or any association, trust, joint
venture, consortium or partnership (whether or not having s
legal personality);

90907481 1.12 12
(b)

(c)

(d)

(e)

(ix) a regulation includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any
governmental, intergovernmental or supranational body, agency,
department or of any regulatory, self-regulatory or other authority or
organisation;

(x) atime of day is a reference to Kabul, Afghanistan time;

(xi) aday, quarter or year is, as may be relevant, to a calendar day, calendar
quarter or calendar year and all references to months shall be based on
the solar calendar specitied in Article 18 of the Constitution;

(xii) the singular number includes the plural number and vice versa; and

(xiii) any gender includes any other genders.

The expressions "including", "includes" and "include" have the meaning as
if followed by "without limitation".

No rule of construction is to apply to the disadvantage of a party on the basis
that that party drafted the whole or any part of this Contract.

Where a word or phrase is defined, its other grammatical forms have a
corresponding meaning,

Relative to the determination of any period of time "from" means "from
(and including)" and “to" means "to (but excluding)".

1.3 Destination Schedule

Schedule 2 (Destination Schedule) contains a description of certain provisions of the
Minerals Law and Mining Regulations as in effect on the Effective Date and the
location in which such provisions are addressed in this Contract. This Schedule is
included for convenience only and is without prejudice to Clause 3.6 (Primacy of
Licences and Applicable Law).

14 — Existing rights

The rights, obligations and liabilities of the Company and the MoMP subsisting prior
to the Effective Date under Applicable Law or permits, licences or approvals issued
thereunder, except as superseded herein, shall continue and bind both the Company
and the MoMP during the term of this Contract.

HONEST AZ

13

3
PART 2
TERM OF CONTRACT AND GRANT OF LICENCES

2. TERM AND PHASES
21 Term of this Contract

This Contract shall be effective as of the Effective Date and shall remain in effect,
initially for the term of any Exploration Licence and, subsequently, for the term of
any Exploitation Licence unless it is terminated earlier in accordance with the terms
of this Contract (the Term"). This Contract shall be renewed if either any
Exploration Licence or any Exploitation Licence is renewed in accordance with
Clause 2.2 (b) or (c) (Phases), respectively, and on terms and conditions that the
Parties may then agree upon to reflect then-existing and foreseeable conditions in
connection with the Project; provided, however, that this Contract (as previously
renewed, if applicable) shall remain in effect during the period during which the
Parties are negotiating the terms of any such renewal.

2.2 Phases

(a) This Contract applies to the Exploration Phase and, if an Exploitation Licence
is granted pursuant to Clause 2.3(b) (Licences), the Exploitation Phase.

(b) Exploration Phase

The Exploration Phase shall be for a period of three (3) years commencing
from the date of registration of the Exploration Licence by the Mining
Cadastre in accordance with the Mining Regulations. To the extent
permissible under Applicable Law, the Company may renew the Exploration
Licence for two (2) consecutive periods of three (3) years in accordance with
the Minerals Law and the Mining Regulations. [f, and to the extent that all
conditions for the renewal of the Exploration Licence in the Applicable Law
have been satisfied the MoMP agrces that it shall procure the grant of such
renewal to the extent permitted, and in accordance with, Applicable Law.

(c) Exploitation Phase

If an Exploitation Licence is granted pursuant to Clause 2.3(b) (Licences) the
Exploitation Phase shall be for a period of thirty (30) years commencing from
the date of registration of the Exploitation Licence by the Mining Cadastre in
accordance with the Mining Regulations. To the extent permissible under
Applicable Law, the Company may renew the Exploitation Licence for
consecutive periods of five (5) years each provided that there remains
commercial quantities of undeveloped Mineral Substances in the Mining Area
at the end of the preceding period. Any such renewal shall be in accordance
with the Minerals Law and the Mining Regulations. If, and to the extent that
all conditions for the renewal of the Exploitation Lietics in the Applicable

90907481112

To the extent permitted by Applicable Law the Company may apply for
multiple Exploitation Licences in respect of the Mining Area covered by an
Exploration Licence.

2.3 Licences

(a)

(b)

Exploration Licence

The MoMP shall, within thirty (30) Business Days of the granting of a NEPA
Licence in connection with the Exploration Phase, issue and register an
Exploration Licence to the Company in accordance with the Mining
Regulations to enable it to carry out Exploration activity within the Mining
Area in accordance with Applicable Law and this Contract.

Exploitation Licence

It is acknowledged by the Parties that the Tender Process related to the grant
of both an Exploration Licence and an Exploitation Licence in accordance
with Article 19(3) of the Minerals Law. Accordingly, following the conduct of
Exploration activity within the Mining Area in accordance with this Contract
and Applicable Law the Company shall be entitled to apply to the MoMP for
the issue of an Exploitation Licence in relation to the Mining Area without the
need for a further bidding process. It is acknowledged and agreed by the
Parties that the Company intends to apply for an Exploitation Licence in the
event that its Exploration during the Exploration Phase indicates that there is a
mineral deposit in the Mining Area which is capable of being commercially
exploited. Subject to the terms and conditions of Clause 6,8 (Grant of
Exploitation Licence) the MoMP shall forthwith issue and register an
Exploitation Licence to the Company in accordance with the Mining
Regulations and Applicable Law.

3 GRANT OF MINING RIGHTS

3,1 Grant of Exploration rights

Upon the grant of the Exploration Licence, but subject to Clause 3.6 (Primacy of
Licences and Applicable Law), the MoMP grants to the Company during the
Exploration Phase such rights as are referred to in the Exploration Licence, subject to
the terms of this Contract, to conduct Exploration in accordance with Applicable Law
and this Contract including the following activities:

(a)
(b)

(c)

909074811.12

exclusively carry out Exploration activity within the Mining Area:

take samples of the Mineral Substances found within the Mining Area in order
to carry out analyses or industrial assays in the laboratory of the Company's
choice, subject to the provisions of the Minerals Law; and

use products extracted at the time of Exploration, subject to the prior
declaration of such products to the MoMP.

YF
The MoMP confirms that no other licence has been granted to any other third party to
carry out any Exploration activity or other Mining Activities within the Mining Area.

3.2. Grant of Exploitation rights

Upon the grant of an Exploitation Licence, but subject to Clause 3.6 (Primacy of
Licences and Applicable Law), the MoMP grants to the Company during the
Exploitation Phase such rights as are referred to in the Exploitation Licence, subject to
the terms of this Contract, to conduct Exploitation in accordance with Applicable Law
and this Contract including the following activities:

(a)

(b)

(c)

(d)
(c)

(6,

(g)

(h)

(i)

G)

H9NTABT AZ

carry out, within the Mining Area, exploration, development, construction and
Exploitation works in connection with Mineral Substances;

exploit tailings and artificial deposits of Mineral Substances located within the
Mining Area:

establish processing plants for carrying out Processing or Transformation of
Mineral Substances;

proceed with Processing or Transformation of Mineral Substances;

store products on specific sites or locations from where they are to be
transported;

have priority in the exercise of its rights under this Contract, to the extent
necessary for Mining Activity, over any other permit, concession, grant or any
other activity of whatever nature granted or issued in the Mining Area before
or after the date of this Contract;

make all necessary excavations to mine the Mineral Substances and, subject to
submission of updated documents if necessary, to re-work mine tailings and
dumped materials;

conduct all other Mining Activity as is necessary or convenient to carry out
the Company's rights and obligations under this Contract and the Exploitation
Licence and engage in all other activities as are reasonably necessary or
convenient to carry out the Project consistent with Good Industry Practice;

market, sell, export and transport Mineral Substances within the State and
internationally, at market prices.

subject always to the provisions of Clause 17.2 (Access to Infrastructure) and
Applicable Law construct, erect, maintain and use, any and all facilities,
infrastructure, buildings, structures, plants, machinery, equipment, railroads,
roadways, pipelines, electrical power and communication lines and facilities,
conveyors, stockpiles, waste piles, reservoirs, tailing impoundments and
facilities, settling ponds, and all other improvements, property and fixtures
used in connection with Mining Activities, or for any activities incidental
thereto (including any houses, buildings, amenities and incidental facilwi€s To
the use of the Company, its contractors, agents and their employegs“and their

16
(k)

0)

(m)

(n)

(0)

(p)

immediate families), or for any of the rights or privileges of Company under
this Contract;

deposit earth, rocks, waste, low-grade ore and materials onto the surface of
Mining Area;

drill wells for water and lay and maintain all water lines as may be necessary
or convenient for the conduct of Mining Activities:

install high voltage electrical transmission and substation facilities as required
for the conduct of Mining Activities, including towers, conductors,
transformers, switches and other ancillary facilities;

subject always to Clause 9.1(a) (Customs Duties) and to Clause 16.11 (Use ef
local goods and services) import all equipment, machinery, vehicles, supplies,
and spare parts required for the conduct of Mining Activities and export such
equipment, machinery, vehicles, and spare parts:

subject always to the provisions of Applicable Law repatriation of capital and
remittance of profits, dividends and interest on loans; and

use water and wood for Mining Activities in accordance with the Minerals
Law.

3.3. Grant of access rights

In addition to the rights set out in Clauses 3.1 and 3.2, but subject to Clause 3.6
(Primacy of Licences and Applicable Law):

(a)

(b)

(c)

90907S8 11.12

the MoMP hereby grants to the Company the right to occupy the land within
the Mining Area and full and complete access to the Mining Area, in each case
as may be reasonably required for works and installations which are necessary
or useful for its operations and such part of the surface area as may be required
for the conduct of Mining Activities, including the rights to acquire, import,
construct, install and operate in the Mining Area plant, equipment, railroads,
roads, bridges, pipelines, power generation and transmission facilities, and any
other infrastructure reasonably required for the conduct of Mining Activities;

to the extent permitted under Applicable Law the Company shall have the
right of way to the Mining Area through adjacent or neighbouring areas over
which mining or other rights may have been granted to third parties by the
MoMP in order to conduct Mining Activities. The Company shall give a
written notice to the holders of such rights at their address registered with the
MoMP before exercising its right of way;

in the event that the Company proposes to exercise its right of way across such
adjacent or neighbouring areas on a regular basis, it shall enter into an
agreement specifying the conditions of use of the right of way and any
measures that may be necessary to protect the Mining Area of such adjacent or
neighbouring licence holder. Such an agreement shall be registered

MoMP;

17
3.4

3.5

3.6

909074811.12 18

(d) the Company shall make satisfactory arrangements for payment of a fair and
reasonable compensation for any actual or prospective damage to any crops,
buildings, trees or works within the Mining Area or to adjacent areas caused
by its Mining Activities, The MoMP shall negotiate on behalf of the
landowners or occupiers with the Company to assess the compensation to be
paid. The landowners or occupiers shall have the right to participate in the
negotiations; and

(ec) if the Company while exercising its right of way through an adjacent arca
causes damage to such an area then the Company shall be liable to compensate
the owner of such area in accordance with agreed compensation terms
specified in a right of way agreement. If no such terms are agreed then the
amount of the compensation shall be calculated and determined by the MoMP,

Exclusivity

Subject to the rights granted to individuals by the MoMP in connection with artisanal
mining activities pursuant to Applicable Law or any other artisanal mining activity
consented to by the Company:

(a) the rights granted to the Company herein to conduct Mining Activities are
exclusive within the Mining Area and include the exclusive right to mine and
market Mineral Substances extracted from the Mining Area; and

(b) the MoMP undertakes not to grant any rights to prospect for or to mine
Mineral Substances in the Mining Area or market minerals from the Mining
Area to any third party during the Term of this Contract.

The MoMP undertakes to prevent artisanal miners and other settlers from entering the
Mining Area where such entry would materially adversely affect the rights granted to
the Company herein to conduct Mining Activities exclusively within the Mining Area,
but is not obligated to use force to do so, The MoMP will not grant any licence or
right to conduct artisanal mining activity within the Mining Area without the prior
consent of the Company.

Legal Title To Mineral Substances

The MoMP agrees that the Company will acquire ownership of the Mineral
Substances from the State upon extraction of the Mineral Substances from the land in
the Mining Area.

Primacy of Licences and Applicable Law

The right of the Company to conduct Exploration and Exploitation at the Project shall
be governed by the Exploration Licence and (if issued) the Exploitation Licence and
(in each such case) Applicable Law. In the event of any inconsistency between the
terms and conditions of (a) this Contract, on the one hand, and (b) the provisions of
Applicable Law or any Licence on the other, the latter shall govern. The Parties
acknowledge the relevant provisions of the Minerals Law and agree that (c) in the
event of any inconsistency between the Minerals Law or the Mining Regulatiensand
any international treaty relating to Mining Activity to which Afghanistap

to be bound by, the latter shall govern, and (d) in the event of any inconsistency
between the Minerals Law or the Mining Regulations and any Applicable Law
relating to the standards and the obligations to protect the environment and social
conditions, the latter shall govern.

4, MINING RIGHTS AREA
4.1 Maximum size of the Mining Area

(a) The maximum area of the plot for which the Exploration Licence may be
granted hereunder shall not exceed two hundred and fifty (250) square
kilometres.

(b) At the time of renewal of the Exploration Licence granted hereunder, the
surface area of the Mining Area shall be reduced by not less than twenty five
percent (25%) of the total area for which the Exploration Licence was initially
granted,, provided that in the case of a first renewal of the Exploration License
the surface area of the Mining Area following such renewal shall not exceed
one hundred and twenty five (125) square kilometers and shall be composed of
contiguous blocks as required by Article 49 of the Minerals Law. The
Company shall have the right to define the area that it wishes to retain while
making an application for renewal of the Exploration Licence in accordance
with the Mining Regulations, The Company may apply to the MoMP to
enlarge the size of the Mining Arca, provided that the sum of the area under
the enlargement application and the original licence area shall not exceed two
hundred and fifty (250) square kilometres.

(c) The portion of the Mining Area covered by any Exploitation Licence granted
hereunder shall correspond to that defined in the Feasibility Study submitted
by the Company in connection with its application for the Exploitation
Licence, but shall in no event exceed fifty (50) square kilometers.

(d) In accordance with the Minerals Law it is hereby confirmed that the Mining
Area does not overlap with any area covered by any other mining rights
granted by the MoMP to any other third party.

(e) The perimeter of the Mining Area covered by any Licence shall be determined
in accordance with Applicable Law, including the Minerals Law.

4.2 Relinquishment of Mining Area
The Company may by written notice to the MoMP relinquish the whole or any part of
a Licence in respect of the Mining Area in accordance with the provisions of the
Minerals Law and the Mining Regulations.

5 EXPLORATION PHASE

5.1 Company's obligations prior to conducting Exploration activities

Within six (6) months of the Effective Date and prior to commencing Explera
the Mining Area, the Company shall:

90907481112 19
(a)

(b)

(c)

(d)

(e)

submit a statement of proposed Exploration activity to the MoMP in a form
satisfactory to the MoMP. Such a declaration must include a description and
location of the area where such activity will occur;

obtain written consent from any affected landowners if Exploration will affect
their land;

As required by Article 89(1)1 of the Minerals Law and Article 86 of the
Mining Regulations submit:

(i) a Baseline Environmental Assessment together with an analysis of the
reasonably anticipated Environmental and Social impacts of the
Exploration activities in accordance with Applicable Law;

(ii) a report including cost estimates and schedules, of specific measures to
prevent, reduce or mitigate the Environmental and Social impacts of
the proposed Exploration activity;

(iii) a report to the MoMP setting out measures to rehabilitate the impacted
area following completion of Exploration activity;

(iv) a programme for Exploration work, and budget of expenditures to be
made during the term of the Exploration Licence, such programme and
budget to be consistent with the schedule and quantum of Exploration
activity agreed in connection with the Tender Process;

(v) documents evidencing financial assurance for a minimum amount to
cover the cost of the commitments contained in the programme for
Exploration activity and of any rehabilitation or other action relating to
the prevention, reduction or mitigation of Environmental and Social
impacts; and

to the extent required by Environmental Law:
(i) apply for a NEPA Licence;

(ii) prepare an environmental impact statement and a mitigation and
rehabilitation plan relating to the Exploration Phase; and

(iii) prepare an analysis of the environmental and social impact of the
Exploration activities.

The Parties acknowledge that where practicable the preparation and lodgement
of a document may discharge one or more of the obligations under Clauses
5.1(c)(i) to (c)(iii) and 5.1(d).

5.2 Company's obligations to explore

The Company shall, in addition to its obligations contained in Applicable Law and
elsewhere in this Contract, have the following obligations during the Exploration

Phase:

9O9NTEBLL.Z

20

%
(a)

(b)

(c)

(d)

(e)

(f)

(g)

(hy

(i)

90907481 1.12

to submit all reports and data gathered during the Exploration Phase to the
MoMP within thirty (30) Business Days of completion of Exploration
activities at the Mining Area;

to pay surface rights fees for the Mining Area in accordance with the Minerals
Law, the Mining Regulations and Clause 7 (Surface Rental) of this Contract;

to commence Exploration activity at the Mining Area within six (6) months of
the date on which the Exploration Licence has been registered with the Mining
Cadastre;

to comply with all Applicable Laws including Applicable Laws regarding
health, safety of labour, human rights, use of water, protection of the
Environment and protection of affected communities, flora and fauna;

to submit to the MoMP any changes to the programme and budget for
Exploration activity submitted in accordance with Clause 5.1(c)(iv)
(Company's obligations prior to conducting Exploration activities); provided,
however, that no such change shall in any way contemplate a less extensive
programme for Exploration work than any programme agreed in connection
with the Tender Process;

to maintain written records of its Exploration activities, and to submit its
reports to the Geological Survey as required in the Mining Regulations;

to comply with the customs law when it sends any samples abroad for
assaying and to submit a description of any such sample, indicating the
number, volume and weight, to the Geological Survey;

to submit the following reports to the MoMP in accordance with the Mining
Regulations and in a form and substance satisfactory to the MoMP;

(i) a quarterly report concerning its activities no later than ten (10)
Business Days after the end of cach quarter;

(ii) an annual report, within thirty (30) Business Days of each annual
anniversary of the date of issue of the Exploration Licence, detailing its
implementation of the Exploration work programme and its annual
expenditure;

(iii) a final report within sixty (60) Business Days of the expiration or
relinquishment of the Exploration Licence, such report to include
complete detailed expenditures incurred during exploration; and

(iv) an evaluation report of mineral deposits, based on the activities and
results that the Company achieved during the Exploration Phase within
sixty (60) Business Days of the expiration of the Exploration Licence;

to collect and keep duplicate samples and sample batches within the Mining
Area and provide them to the Geological Survey in accordance
Mining Regulations;

21
q) to allow any authorised representative of the MoMP to inspect any
Exploration activity during normal business hours;

(k) to allow the MoMP to bi-annually review the performance and compliance by
the Company of its obligations during the Exploration Phase as set forth in this
Contract and in Applicable Law;

(I) to continue and conduct Exploration work in a manner which is consistent
with the programme and budget submitted in accordance with Clause 5.1
(Company's obligations prior to conducting Exploration activities) as the
same may be amended pursuant to the provisions of this Clause 5.2;

(m) to pay taxes, fees and all other amounts when due in accordance with the
Minerals Law, the Mining Regulations, Applicable Law and this Contract; and

(n) to comply with all obligations prescribed by Applicable Law in respect of
Exploration, including without limitation Article 52 of the Minerals Law.

5.3. Applicable Law prevails in inconsistency
If there is any inconsistency between the requirements of Clause 5.2 and the
requirements of any Applicable Law, the provisions of the Applicable Law will
prevail to the extent of the inconsistency. It is acknowledged that where practicable
the submission of a single report may discharge one or more of the obligations
described in Clause 5.2 or Clause 12.2. For the avoidance of doubt, without prejudice
to Clause 35.1, to the extent that the reporting requirements under Applicable Law (as
described in Clauses 5.2 and 12.2) are revised after the Effective Date, the Company
shall only be obliged to provide such reports as are required under the Applicable Law
which applies to this Contract.

6. EXPLOITATION PHASE

6.1 Application for Exploitation Licence
At any time during the duration of an Exploration Licence, when the Company shall
have determined that the Mining Area contains a deposit which is capable of being
commercially exploited, then, pursuant and subject always to Applicable Law as from
time to time in effect, the Company shall be entitled to apply for the issue of an
Exploitation Licence in connection with the Mining Area. In connection with such
application, the Company shall submit the following documents to the MoMP,
(collectively, the "Exploitation Licence Application Documents"):
(a) the Feasibility Study;
(b) the Environmental Impact Assessment;
(c) the Environmental Management Plan;
(d) the Social Impact Assessment and Action Plan;
(e) the Financing Plan;

909074811.12 22
(f) the Life of Mine Plan;
(g) the Closure Plan; and

(h) — any other documents that are required under the Mining Regulations and
Minerals Law.

The Exploitation Licence Application Documents shall be submitted in electronic
format. In addition at least five (5) printed and bound copies of the same shall be
submitted.

6.2 Feasibility Study

In connection with any application by the Company for an Exploitation Licence the
Company shall produce a study relating to the feasibility of the conduct of
Exploitation within the Mining Area prepared by (i) an independent third-party agreed
to by the Parties in writing or (ii) by the Company and verified by an Independent
Expert, on the basis of sound engineering and economic principles in accordance with
Good Industry Practice. The Feasibility Study shall include those elements as the
Parties may agree, but shall in any event include the following:

(a) adescription and plan of the area over which Exploitation Licence is sought;

(b) an estimate of minable reserves and resources in accordance with
internationally accepted standards;

(c) a market study for all of the Mineral Substances to be produced in the Mining
Area;

(d) an evaluation of the known deposits within the boundaries of the Mining Area,
as well as the Mineral Substances which can be exploited in the Mining Area;

(e) a description of the technology processes to be used, in each case with the
results of any laboratory or other tests designed to identify technologically
appropriate methods for processing the ore or ores involved;

(f) an initial mine plan indicating expected recovery rates;

(g) a general description of requirements associated with obtaining required
permits, including the estimated cost of compliance and implementation of the
Environmental Management Plan and Social Impact Assessment and Action
Plan;

(h) (i) a description, plans and list of the proposed Project facilities (to include all
infrastructure and associated facilitics (such as power, communication,
transportation, roads, and fresh and reclaimed water), the main structures and
the machinery and equipment, (ii) a specification of the raw materials and
services (including electrical requirements and water) required, and (iii) an
assessment of the potential for sharing such facilities and services wi
users in ways that promote sustainable development of the communiti¢
around the Mining Area and/or local areas (as applicable);

90907481112 23
(i)
0)
(Ig)

()

(m)
(n)

(0)

(p)

an organisation chart and requirements for personnel;
schedules to initiate construction and construction timetables;

plans for electricity supply for Mining Activities, including reliability and cost
of services that includes an assessment of the potential for sharing electrical
supplies and infrastructure with other users in ways that promote sustainable
development of the communities in the Mining Area;

plans for disposal of tailings from the ore processing plants and of waste rock
and materials from Mining Activities;

a description of plans for any potential reprocessing of materials or tailings;

estimates, intended to be accurate to within fifteen percent (15%), of capital
costs and operation costs;

an economic evaluation and financial analysis (including an estimated rate of
return of investment and cash flow for the various phases of Exploitation),
including probable future capital investments and an analysis of the financial
viability of the Project during the Exploitation Phase;

a plan for the development of, and access to, infrastructure required and
necessary for the development of the Project and in a manner which is
consistent with the obligations of the Company contained in Clause 17
Unfrastructure);

the estimated Date of Commencement of Commercial Production;

a detailed schedule for the performance of all planned activities during the
Construction Period; and

plans for the development, construction and operation of plants for the
processing and refining of Mineral Substances extracted from the Mining Area
to the extent that it is commercially feasible and reasonable to construct and
operate the same during the Exploitation Phase.

6.3 Environmental Impact Assessment and Environmental Management Plan

In connection with any application by the Company for an Exploitation Licence the
Company shall produce:

(a)

MO907TAS L112

an assessment of the impact of the proposed Exploitation activity on the
Environment prepared in accordance with Applicable Law and based on sound
engineering and economic principles, and having regard to Good Industry
Practice and the Agreed Environmental and Social Standards, establishing a
baseline of Environmental conditions existing at the Effective Date, and
assessing the Project-related Environmental effects and impacts. The
Environmental Impact Assessment shall include the requirements specified by
the Minerals Law and Mining Regulations and shall in any event ine

24
(b)

90907481112

(i) a description of the natural and human Environment that will be
affected by the proposed Exploitation activity;

(ii) an identification and analysis of the type, duration and intensity of
potential Environmental and Social impacts of the proposed
Exploitation activity, including cumulative impacts of other mineral
activities in the vicinity of the proposed Exploitation activity; and

(iii) an identification of appropriate mitigation measures to address the
identified impacts of the proposed Exploitation activity; and

a plan for the management of Environmental matters at the Project (which if
prepared by the Company is verified by an Independent Expert with relevant
Environmental expertise) based on the Environmental Impact Assessment and
sound engineering and economic principles, and having regard to Good
Industry Practice and the Agreed Environmental and Social Standards. The
Environmental Management Plan shall, upon request by the MoMP, be made
publicly available in a language and in a form that is accessible to affected
communities in the Mining Area, and shall be placed in the document files
identified in Clause 30.1 (Public documents). The Environmental
Management Plan shall be updated prior to any major change to the Life of
Mine Plan. The Environmental Management Plan shall include those
elements as the Parties may agree, but shall in any event include the following:

(O) measures that the Company intends to use to mitigate adverse
consequences of the development of the Project as described in the
Feasibility Study;

(ii) specific measures to address identified Environmental, human health
and Social impacts of the Exploitation activities identified in the
Environmental Impact Assessment, including measures to avoid or
minimise impacts associated with construction and operation activity
in relation to the development of the Project;

(iii) a monitoring programme with regularly scheduled compliance
assessment and reporting to the MoMP to ensure implementation of
and compliance with the Environmental Management Plan;

(iv) plans for the management, remediation, rehabilitation and control of all
Environmental aspects of the Project, including:

(A) a plan to avoid, minimise, mitigate, rehabilitate and offset,
where appropriate, impacts on biological diversity within the
Mining Area;

(B) — aplan consistent with the requirements of Clause 19.2 (Closure
Plan and closure obligations):

(C) a plan for preventing, minimising or mitigating adverse
Environmental impacts to rivers and other potable ya
ensuring that pollution does not cause unnecessg

25

destruction to human or animal life or fresh water fish or
vegetation:

(D) opportunities for the improved management and conservation
of natural resources in the Mining Area;

(E) — aplan to avoid or minimise greenhouse gas air emissions from
the Project taking into account economically and commercially
feasible technology; and

(F) a plan to effectively manage soil resources to allow future use
of the surface land consistent with the proposed post
Exploitation land use;

(v)  adeseription of the actions to be taken during any periods of temporary
closure or cessation of operations and for the closure activities to be
performed should closure be required prior to completion of the
planned mine life of the Project;

(vi) a plan for concurrent reclamation;

(vii) a plan to restore all mined areas to a final landform that is safe, stable,
and suitable for the proposed post Exploitation land use; and

(viii) a plan regarding the intended post Exploitation land use in the Mining
Area.

6.4 Social Impact Assessment and Action Plan

In connection with any application for an Exploitation Licence the Company shall
produce an impact assessment and action plan relating to Social issues in conection
with the Project in accordance with Good Industry Practice and the Agreed
Environmental and Social Standards, which shall include those elements as the Parties
may agree, but shall in any event include the following:

(a)

(b)

(c)

9090748 11.12

provisions to prevent or minimise the potential adverse impact of Mining
Activities on the individuals and communities resident in and around (i) the
Mining Area and (ii) areas affected by the processing or transport of Mineral
Substances whether using Company owned infrastructure or infrastructure
provided by the State or third parties;

provisions to prevent or minimise interference with the living conditions of the
population settled within the Mining Area and surroundings, arid to cause the
Company's employees and contractors to respect the customs of the local
populations;

provisions to mitigate negative social impacts on the local community,

including housing, sanitation and public health measures of any temporary or
permanent work force engaged by the Company;

: %
(d)

9ON748 11.12

provisions (with guidance from IFC Performance Standards, where
appropriate or relevant) to:

(i)

(ii)

(iii)

(iv)

(vy)

(vi)

avoid or minimise displacement of persons or involuntary resettlement
wherever feasible;

make satisfactory arrangements for payment of fair and reasonable
compensation for any prospective damage to any crops, buildings,
trees or works;

compensate the holders for the use of the surface area, where the
surface rights to any land within the Mining Area are held or owned by
local or indigenous or tribal populations as recognised by Applicable
Law, at a rate agreed by the holder and the Company;

recognise the rights of surface right owners and occupiers, the rights of
indigenous or tribal populations, or other communities in the Mining
Area, to continue utilising land within the Mining Area for subsistence
purposes, including grazing livestock, using water, cultivating crops,
hunting game, and collecting fruits and fuel wood, provided that such
subsistence use would not be unsafe and does not substantially
interfere with Mining Activity;

provisions for developing a plan of resettlement if at any point a
resettlement of the local population appears to be essential, having
regard to the requirements of IFC Performance Standards including
provisions to;

(A) conduct full Consultation with local governments and all
persons who may be displaced or relocated, with the goal of
developing a resettlement programme to which they consent;

(B) mitigate adverse social and economic impacts by ensuring that
resettlement activities are implemented with appropriate
disclosure of information and Consultation;

(C) improve, replace or restore the livelihoods of displaced persons
to ensure in all material respects the availability of means of
livelihood adequate to maintain an appropriate quality of life in
the community; and

(D) improve, replace or restore living conditions among displaced
persons through provision of adequate housing with security of
tenure at resettlement sites;

a procedure where, if the surface of the Mining Area is occupied by
artisanal miners or persons conducting small scale mining activity, the
Company shall (except for any artisanal mining activity of the nature
referred to in Clause 3.4. (Exelusivity)) treat such persons as displaced
persons and implement the resettlement under the provisions of
paragraph (v) above, including a procedure to ensure

27

resettlement plan is developed in Consultation with those artisanal
miners or persons conducting small scale mining activity; provided,
however, that the Company shall not be liable to compensate or resettle
any artisanal miners who first occupy the Mining Area after the
Effective Date; and provided further, however, that the Company shall
ensure that information regarding the occurrence of the Effective Date
is well documented and disseminated throughout the Mining Area in a
culturally accepted manner; and

(vii) a plan for the transition of the Mining Area to a post Exploitation
economy; and

(e) a plan to establish appropriate sustainable development and social protection
programmes and structures including the following:

(i) approaches to provide adequate housing, sanitation, roads, medical
facilities, power and water supply, educational facilities, religious
facilities and recreational opportunities; and

(ii) measures to be adopted for economic development, employment and
job creation in local communities, taking into account employment
requirements established under Applicable Law.

6.5 Financing Plan

In connection with any application for an Exploitation Licence the Company shall
provide a plan relating to the financing of the Project during the Exploitation Phase
including such provisions as the Company may determine consistent with its
commercial requirements and Good Industry Practice. The Company shall be
responsible for raising all of the financing necessary to implement the Financing Plan,

6.6 Life of Mine Plan
In connection with any application for an Exploitation Licence the Company shall
provide a plan of the proposed work programme that provides an overview of how the
Mining Area will be exploited, which shall include those elements as the Parties may
agree but shall in any event include the following:
(a) the size, extent, type and location of the proposed Mining Activities;
(b) the proposed mining methods to be used;

(c) the proposed exploitation and production schedule;

(d) the expected production and long-term mining scheme for Exploitation within
the Mining Area;

(e) the proposed Date of Commencement of Commercial Production;
(f) any proposed further Exploration work; and

(g) the proposed expenditure for the Exploitation Phase.
90907481112 28
6.7

6.8

909074811.12 29

Closure Plan

In connection with any application for an Exploitation Licence the Company shall
provide a plan with respect to the closure of the Project and rehabilitation of the
Mining Area, The Closure Plan shall address the anticipated Environmental, Social
and economic state of the Mining Area during the next five (5) year period of Mining
Activities, and shall be prepared in Consultation with communities in the Mining
Area. It shall be consistent with any Community Development Agreements, and
prepared in a manner which is consistent with guidance provided by the planning for
integrated mine closure toolkit and related guidance published by the International
Council on Mining and Metals.

Grant of Exploitation Licence

(a) The MoMP shall review the Exploitation Licence Application Documents as
promptly as reasonably possible after receipt and to provide comments thereon
to the Company together with details of any failure to conform to Applicable
Law, the commitments and representations made by the Company during the
Tender Process or the terms of this Contract. The Company shall correct any
failures to conform to Applicable Law, the commitments and representations
made by the Company during the Tender Process or the terms of this Contract,
or shall submit the matter for resolution pursuant to Clause 33 (Dispute
Resolution Mechanism).

(b) | The MoMP may provide notice to the Company requesting such revisions to
any of the Exploitation Licence Application Documents as are reasonable to
contribute to the efficient development of locally required infrastructure and to
assist other national and local needs, provided that such requested revisions
shall relate to the Project and shall be utilised by the Company in the Mining
Area, and provided further that such requested revisions shall not materially
impact the economic returns of the Company in connection with the proposed
development of the Project. If the MoMP provides notice of such requested
revisions within one hundred and eighty (180) days after receipt of the
Exploitation Licence Application Documents, the Company and the MoMP
shall meet within sixty (60) days of the MoMP's written notification to the
Company as to any requested revisions so that the parties may negotiate
revisions to the relevant Exploitation Licence Application Documents, The
Parties shall establish a time frame within which to revise the relevant
documents, which time frame shall not exceed one hundred and eighty (180)
days from the MoMP's notice to the Company as to the requested revisions. If
the Parties are unable to reach agreement within such time frame, the matter
may be referred by either Party for resolution pursuant to Clause 33 (Dispute
Resolution Mechanism).

(c) No Exploitation Licence may be issued until the Exploitation Licence
Application Documents have been finalised and agreed in accordance with the
provisions of Clauses 6.8(a) and 6.8(b). Within sixty (60) days of the
finalisation and agreement of the Exploitation Licence Application Documents
in accordance with Clauses 6.8(a) and 6.8(b) (but subject always to Clause
(Primacy of Licenses and Applicable Law), the MoMP shall +

Company an Exploitation Licence for the Mining Area that was the subject of
the licence application filed by the Company in accordance with this Contract
and the Minerals Law. No Exploitation activities may be commenced until all
of the conditions set forth in Article 59 of the Minerals Law have been
satisfied.

It is acknowledged by the Parties that the development of the Project is
necessarily a long term process and that, if an Exploitation Licence is granted,
not all circumstances and events relating to the Exploitation Phase are capable
of being addressed in this Contract as originally in effect on the Effective
Date. Accordingly, in connection with the award of the Exploitation Licence,
the Parties will enter into good faith negotiations with a view to entering into
such amendments or modifications to this Contract as might be necessary in
order to reflect any specific technical aspects of developing the Project during
the Exploitation Phase which are not adequately reflected in this Contract as
originally executed. No such amended or modification shall, or shall be
required to be entered into to the extent the same (i) would not be consistent
with the terms and conditions applicable to the development of the Project
agreed at the conclusion of the Tender Process, or (ii) would adversely impact
the commercial return on the Project to the State or the Company, or (iii)
would impose any additional materially onerous obligation on the Company or
the State, or (iv) are in any way inconsistent with the provisions of Part 6
(Environmental and Social Obligations).

6.9 Exploitation Phase Obligations
The Company shall have the following obligations during the Exploitation Phase:

(a) to pay Surface Rights Fees for the Mining Area and taxes, fees and royalties
and all other amounts in accordance with the Mincrals Law, the Mining
Regulations, Applicable Law and this Contract;

(b) to commence Exploitation by no later than three (3) months after the date of
registration of the Exploitation Licence by the Mining Cadastre;

(c) to continue Exploitation of the deposits within the Mining Area in accordance
with the Exploitation Licence Application Documents. Any deviation of the
work from such documents shall require the approval of the MoMP acting in
accordance with the Minerals Law and Mining Regulations and other
Applicable Law;

(d) to comply with all Applicable Laws, regulations and this Contract regarding
health, safety of work, human rights, use of water, protection of the
Environment and protection of affected communities;

(e) to maintain written records of its documents and activities and fo facilitate
access to the same for inspection by the MoMP, and to, not less than quarterly,
submit periodic progress reports to the MoMP, including a description of its
activities, investments, production, sales, revenue, estimated reserves date-and
such other information as may be required in the Minerals Law and
Regulations or reasonably requested by the MoMP;

90907481112 30
(f) to conduct the Mining Activities in accordance with the provisions of the
Minerals Law, including without limitation Article 60 of the Minerals Law
and the Mining Regulations and including compliance with all obligations
under the Mining Regulations, including without limitation the obligations set
forth in Article 42 of the Mining Regulations;

(g) to give preference to goods and services produced and offered in Afghanistan
in the manner set forth in Clause 16.11 (Use of local goods and services);

(h) to give preference to Afghan nationals in all types of mining employment for
which they are qualified and to limit foreigner employment only to works
requiring highly specialised training and experience in circumstances where
Afghan nationals with such highly specialised training and experience are not
available;

(i) to use the best internationally available and appropriate anti-pollution
technology and facilities in accordance with Good Industry Practice and
Applicable Law;

qj) to recognise and respect the rights, customs and traditions of local
communities;

(k) to utilise appropriate and efficient mining and processing technologies; and

(ly to immediately stop Exploitation activities if historical or cultural artefacts are

found, The Company shall notify the MoMP within five (5) Business Days of
becoming aware of such findings and shall not resume mining activities until

authorised by the MoMP.
6.10 Requirement to obtain Permits
Where the Company is required under this Contract or Applicable Law to obtain a
permit, licence or approval (including any from the National Environmental
Protection Agency of the State in connection with either of the Exploration Phase or
the Exploitation Phase), the Company shall obtain the necessary permit, licence or
approval from the appropriate Government agency prior to proceeding with or
undertaking the activity authorised by the permit, licence or approval.
6.11 Requirement to update plans
The Company shall from time to time update each of the Feasibility Study,
Environmental Management Plan, Social Impact Assessment and Action Plan and
Financing Plan, in each case:
(a) periodically on not less than an annual basis;
(b) promptly upon the occurrence of any material event or circumstance which
renders any such plan as currently in effect materially inaccurate; and
(c) as may be required from time to time to ensure compliance with Applicable
Law.
909074R11.12 31

6.12 General obligations

The Company shall, subject to Applicable Law (and in all cases in accordance with
Good Industry Practice):

(a)

(b)

(c)

(d)

(e)

()

conduct all Mining Activities in a prudent, diligent, and efficient manner. All
operations and activities under this Contract shall be conducted so as to
minimise waste or loss of natural resources, protect natural resources against
unnecessary damage, and in a manner intended to minimise pollution and
contamination of the Environment;

take measures to prevent and control fires and to identify and notify
immediately the proper governmental authorities of any fire that occurs within
the Mining Area and which it is aware of;

take measures to avoid damage to the properties of the State and third parties
located within the Mining Area;

install and utilise such recognised modern safety devices and observe such
recognised modern safety precautions as are provided in the Mining
Regulations and this Contract;

observe internationally recognised modern measures for the protection of the
general health and safety of its employees and of all other persons contracted
by it and having legal access to the Mining Area; and

at all times maintain in full force and effect, at its expense, insurance from
reputable insurers with respect to its properties, personnel, liabilities and
operations relating to the Project of the types, in amounts, on policy terms and
with limits at least as favourable to the Company and the State as is customary
under Good Industry Practice.

6.13 Construction

(a)

(b)

909074811.12

During the Construction Period the Company shall submit to the MoMP on a
quarterly basis, an updated schedule showing progress and any changes in the
milestones or critical paths for the construction of the Project.

Within thirty (30) days of the Feasibility Study being finalised and agreed in
accordance with Clause 6.8(a) (Grant of Exploitation License) the Company
shall commence and diligently continue construction of the Project until its
completion in accordance with the Feasibility Study and any non-material
changes resulting from engineering and other studies conducted by the
Company after completion of the Feasibility Study.

PART 3
FISCAL AND FINANCIAL PROVISIONS

5
TA

7.2

8.1

SURFACE RENTAL
Amount of Surface Rights Fees

The Company shall pay to the MoMP an annual surface rights fee in accordance with
the Mining Regulations and the following schedule (the "Surface Rights Fees"):

(a) For Exploration Licences:

(i) For the initial term: USD 5 per hectare of land included in the Mining
Area;

(ii) For the initial renewal term: USD 10 per hectare of land included in
the Mining Area;

(iii) For subsequent renewal terms: USD 15 per hectare of land included in
the Mining Area.

(b) For Exploitation Licences:

(i) For metallic and non-metallic minerals: USD 25 per hectare of land
included in the Mining Area;

(ii) For gemstones: USD 35 per hectare of land included in the Mining
Area,

or, in any such case at such other rates as may from time to time be stipulated
under the Minerals Law, the Mining Regulations or Applicable Law.

Payment of Surface Rights Fees

The Surface Rights Fees shall be paid annually on the anniversary of the date the
relevant Licence is registered with the Mining Cadastre. If the Surface Rights Fees are
not paid on the due date, the Company shall pay a penalty at the rate of two (2)
percent per month (compounded) on the overdue amount from the due date up to the
date of actual payment. If the failure to pay the Surface Rights Fees continues for a
continuous period of one (1) year then the MoMP reserves the right to terminate the
relevant Licence and this Contract. All Surface Rights Fees shall be paid in Afghanis.

ROYALTIES
Royalty Rate

The Company shall pay to the Government a royalty at the rate of 6.1% (the "Royalty
Rate") on all Principal Metal produced from the Mining Area. The royalty shall be
calculated as follows:

(a) Except as set forth in Clause 8.1(b) the Royalty Rate shall be applied to the
total Gross Market Value of all Contained Metal within the Commercial
Product.

90907481112 33 &
(b)

(c)

(d)

90907481112

The Royalty Rate in respect of any Commercial Product (i) sold for final
Beneficiation (refining) within Afghanistan shall be based on the Net Smelter
Return payable to the Company in connection with such sale, and (ii) which is
subject to final Beneficiation (refining) within Afghanistan on a Toll
Treatment basis shall be based on the Combined Metal before any charge for
the Toll.

Except in connection with the payment of a royalty calculated in accordance
with Clause 8.1(b), no deductions shall be allowed in determining any royalty
paid under this Contract under permitted Applicable Law.

The amount calculated pursuant to clause (a) or clause (b) shall be determined
as set forth in Clause 8.3 (Payment and calculation of royalty).

As used in this Clause 8.

"Beneficiation " means the process of upgrading a mineral product into a
more concentrated form through a physical or chemical process.

“Commercial Product" means that material containing the Principal Metal
or other Mineral Substance in mineral or pure form created from the final
process of mining and Beneficiation that takes place in Afghanistan in any
given calendar quarter, or any product stockpiled ahead of final Beneficiation
in Afghanistan for more than two (2) calendar quarters other than material
planned for temporary stockpiling in accordance with the Feasibility Study.
Waste Material and Tailings will not be included as Commercial Product for
purposes of stockpiling or production until such time as such materials are
scheduled to undergo Beneficiation or re-processing,

"Contained Metal" means the gross amount of Principal Metal contained
within the total mass of the Commercial Product (such amount to be calculated
as the total mass multiplied by the average grade as defined by chemical assay
in accordance with Good Industry Practice).

"Gross Market Value" of any amount of Principal Metal produced during
any calendar quarter shall be determined; (a) in the case of copper, using the
daily average closing seller price of three (3) month copper contracts on the
London Metals Exchange during such calendar quarter; and (b) in the case of
gold, the daily average London A.M. gold fixing price as reported by the
London Bullion Market Association during such calendar quarter.

“Mill Cut-off Grade” is the level of contained Primary Metal or other
Mineral Substance within a material below which it is not economically
feasible to process. The Cut-off Grade is as defined within the Feasibility
Study but will change from time to time in relation to the economic climate or
otherwise.

“Mine Cut-off Grade” is the level of contained Primary Metal or other
Mineral Substance within a material below which it is not ecopemea
feasible to mine and process. The Cut-off Grade is as defined

34
Feasibility Study but will change from time to time in relation to the economic
climate or otherwise.

"Net Smelter Return" or "NSR" means the net revenue, (based on the
definitions outlined in the relevant smelter/refinery contract — which are likely
to be based upon the value of the Contained Metal minus Treatment Charges
and Refining Charges) that an owner of a mine receives from the sale of its
Commercial Product.

"Production" means the process by which a Commercial Product is created
from Beneficiation of material mined under the relevant Exploitation Licence
(including material taken from a stockpile) and in this Clause 8 "produced"
shall be construed accordingly.

"Refining Charge" or "RC" means the price paid by the Company to the
processor of refining the Contained Metals to produce a saleable metal.

"Tailings" means the waste product from the Beneficiation of a mineral
product as defined in the Feasibility Study that may contain a level of
mineralisation of the Principal Metal that is not initially considered to be
economically extractable as defined in the Feasibility Study.

"Toll Treatment" means the process when a mine provides Product to a
smelter for Beneficiation but retains ownership of the final product. The
smelter will charge the mine a toll ("Toll") per tonnage processed.

“Treatment Charge" or "TC" means the charge paid by the Company to
have its concentrate treated through smelting to produce saleable metal, This
is typically quoted in US$ per ton of concentrate, and is theoretically a
function of the cost of smelting. In practice, it fluctuates as a function of the
supply/demand balance in the concentrate market.

"Waste Material" means that material defined within the Feasibility Study
which may contain a level of mineralisation of the Principal Metal that is
below the Mine Cut-off Grade or if already mined, below the Mill Cut-off
Grade and is therefore not initially considered to be economically extractable
as defined within the Feasibility Study and is removed in order to access
economically extractable ore material,

8.2 Royalty on other Mineral Substances

(a)

(b)

90907481 1.12

If Mineral Substances other than the Principal Metal are produced from the
Mining Area, the Company shall pay a royalty on all such Mineral Substances
produced from the Mining Area. The royalty rate shall be 5%. The value of
such Mineral Substances shall be based on the international fair market value
of such Mineral Substances, determined, in the absence of published
international market prices for such Mineral Substances, in such manner as
agreed by the Parties.

Royalties shall not be payable or paid on stone, sand, grave
construction materials produced in the Mining Area and used ip

35

Company in construction of any of its facilities or infrastructure for the
Project.

Payment and calculation of royalty

The obligation to pay mineral royalties commences as soon as Mineral
Substances are being produced at the Project.

Royalties shall be paid in US$ or such other currency as may be mutually
agreed and shall be paid on or before the last day of the month following each
calendar quarter in respect of which Mineral Substances are being produced at
the Project. Each payment shall be accompanied by a statement in reasonable
detail showing the basis of computation of royalties due in respect of
shipments or sales made during the preceding calendar quarter.

The Company shall submit to the MoMP a production statement in accordance
with Applicable Law, and if no timeline is specified by the MoMP to provide
such production statements then not later than thirty (30) days after the end of
the calendar quarter in which production commences and thereafter not later
than thirty (30) days after the end of cach subsequent calendar quarter during
the term of this Contract. The production statement must be prepared in
accordance with Applicable Law, if any, and Good Industry Practice, and shall
contain the following particulars:

(i) the quantity and quality of Mineral Substances produced and sold;

(ii) the size of Mineral Substances stocks held at the beginning of the
calendar quarter;

(iii) the size of Mineral Substances stocks held at the end of the calendar
quarter; and

(iv) the calculation of the royalty due on such Mineral Substances produced
and sold, in accordance with Clause 8.1 (Royalty Rate) and, if
applicable, Clause 8.2 (Royalty on other mineral materials).

The MoMP may give notice specifying other particulars relating to Project
operations necessary for calculation of the royalty be included in the
production statement and the Company must comply with any such request.

Final payment of royalty

The final royalty payable under this Contract must be paid no later than thirty (30)
days after the last day of the month in which final settlement is made by the purchaser
of the Mineral Substances produced and sold or otherwise disposed of by the
Company.

Efficient recovery

8.3
(a)
(b)
(c)
(d)
8.4
8.5
(a)
909074811.12

The Company shall conduct its Mining Activities to ensure that apy
processing or treatment of ore prior to domestic sale or export ship

36
8.6

9090748 11.12 37

such generally accepted international standards as are economically and
technically feasible.

(b) If in the opinion of the MoMP, the Company is not extracting, removing or
disposing and/or processing the Mineral Substances in the manner
contemplated in the Feasibility Study and/or as required by Applicable Law
then the MoMP may give notice in writing of such deficiency to the Company.
The Company shal! within three (3) months of the receipt of such a notice:

(i) commence work to improve its mining method, treatment and/or
processing facilities to the reasonable satisfaction of the MoMP
provided that the Company shall in no event be obliged to conduct
mining, processing or treatment activities otherwise than as provided in
the Feasibility Study; and

(ii) submit to the MoMP evidence justifying its performance.

(c) In the event that the MoMP thereafter remains unsatisfied with the Company's
performance, it shall have the right to commission independent technical
studies to determine a fair average recovery rate taking into account the nature
of the proven reserves and the ore and the economic and technical feasibility
of achieving increased recovery by the Company. Such studies shall be carried
out by an Independent Expert appointed by the MoMP and agreed to by the
Company (such agreement not to be unreasonably withheld or delayed).

(d) If the said consultants find that the Company's performance is not satisfactory,
then the cost for such studies shall be borne by the Company. If it is found that
the Company's performance is satisfactory, then the cost of such studies shall
be bore by the MoMP.

(e) If following the completion of such studies, the Company fails within a
reasonable period to achieve the recovery rate indicated by such studies, the
MoMP shall have the right to increase the royalty applicable to the Mineral
Substances delivered for export shipment or domestic sale in proportion to the
extent that the recovery of such Mineral Substances by the Company falls
short of the fair average rate indicated by such studies. The payment of such
increased royalty shall not in any manner absolve the Company from its
obligation to carry out the Mining Activities in a manner consistent with the
Feasibility Study and the other Exploitation Licence Application Documents.

Disputes regarding Royalty Payments

The Parties agree to submit any dispute arising out of or in connection with
calculation of the royalties payable under this Contract in accordance with procedures
applicable to a Technical Dispute provided for in Clause 33.3 (Technical Dispute
Resolution Procedure). Any additional amount payable to the Government or any
overpayment refundable to the Company, as determined by the Independent Expert,
shall be paid no later than thirty (30) days after the written decision of the
Independent Expert is delivered to both Parties. All royalty payments_pai
accordance with any such written decision of the Independent Expe

Party submits any continuing dispute it may have in connection with such decision to
arbitration in accordance with Clause 33.4 (ICSID Arbitration) or Clause 33.5
(UNCITRAL Arbitration). Pending resolution of any dispute in connection with the
calculation of royalties as aforesaid, payment of royalties shall be made into an
escrow account on terms and conditions, and pursuant to documentation, acceptable
to the MoMP.

9. CUSTOMS DUTIES

9.1 Customs Duties

(a)

(b)

(c)

Subject to Clause 16.11 (Use of local goods and services) the Company shall
be permitted to import into the State, subject to payment of all applicable
customs duties, levies, tariffs, and similar or related charges as specified under
Applicable Law, all the supplies, goods, materials, fuel, machinery, equipment
and consumer goods necessary to properly carry out the Project in its own
name or in the name of contractors, sub-contractors or other persons acting on
behalf of the Company in connection with the development or operation of the
Project, In accordance with the provisions of the Tax Law as in effect on the
Effective Date, and if such provisions shall not be amended in the future, the
Company shall be entitled to apply for an exemption of import duty in
Afghanistan in respect of machinery which is not more than five (5) years old
and which is described in detail in documentation submitted to the relevant
taxation authority prior to the commencement of each of the Exploration
Phase and the Exploitation Phase as may be relevant.

The Government may provide procedures to expedite the admission,
clearance, and yerification of use by the State's authorised customs, foreign
investment authority, or mining authority representatives, as applicable, of all
imports by the Company.

The Company, its purchasers and transporters shall have the right, subject to
payment of all applicable customs duties, levies, tariffs and similar or related
charges as specified under Applicable Law as in effect from time to time, to
export freely and at any time the quantities of Mineral Substances produced
from the Mining Area,

10. TAXATION

10.1 Taxation - General

(a)

9090748 11.12

The Company shall be subject to all Tax Law in force in the State and shall
pay income tax, customs duties and other Taxes in accordance with the
Minerals Law and other relevant Applicable Law, except where it is subject to
any relief from the applications of the provisions of a particular Applicable
Law pursuant to a validly granted authority under the Minerals Law or under
any other Applicable Law. The Parties expressly agree that upon the grant of
the Exploitation Licence the Company shall qualify for treatment as a
Qualified Extractive Industries Taxpayer under (and as defined in) the-Fa

Code (and, for the avoidance of doubt, references in this Contract to
of Commencement of Commercial Production shall be solely for

38

(b)

(c)

(d)

(e)

(p

of this Contract and shall not in any way affect the method of determining the
commencement of commercial production for purposes of determining the
permissible deduction of pre-production costs within the meaning of the Tax
Code).

The Company shall prepare its balance sheets and other financial statements
for each of its Financial Years in accordance with the requirements of Tax
Law and with Applicable Accounting Standards.

As soon as practicable after the annual financial statements of the Company
are available for each Financial Year, but not later than the first financial
quarter of the following Financial Year, the Company shall submit to the
MoMP an investment report using a format consistent with Good Industry
Practice.

Each year's financial statements shall be accompanied by a certificate of the
chief financial officer of the Company (or, if the Company is incorporated in
Afghanistan, its general director) to the effect that during the year then ended
the Company was in compliance with the requirements of this Contract and
Tax Law.

Each year's financial statements shall be accompanied by a listing of all
transactions with Affiliates of the Company reflected in such financial
statements, identifying the amount of the transaction, the Affiliate involved,
and the nature of the transaction. The Company shall maintain
contemporaneous documentation of each such transaction with any such
Affiliate evidencing the pricing of the transaction, including all documentation
required by Tax Law or any regulations issued thereunder.

Each year's financial statements shall be accompanied by a certificate of the
chief financial officer of the Company (or, if the Company is incorporated in
Afghanistan, its general director) to the effect that with respect to goods or
services covered by any pricing agreement in effect between Company and
any Affiliate of the Company during the relevant period, the Company's
transfer prices during such year were computed in accordance with the
requirements of such pricing agreement and with respect to goods or services
sold or provided in a transaction between the Company and an Affiliate of the
Company which are not covered by such pricing agreement, the prices thereof
imposed during the relevant period were computed in accordance with Tax
Law.

10.2 Withholding tax obligations

The Company shall comply with all Applicable Law in effect from time to time
requiring the withholding of taxes on payments or disbursements made to any person,
whether or not resident or domiciled in the State including physical persons or entities
related to, or employed by, Company or any of its Affiliates.

90907481112

39
11. PAYMENTS

11.1 Foreign currency remittance and availability

(a)

(b)

(c)

(d)

(e)

(f)

(g)

(h)

90907481112

Except in the case of generally applicable exchange controls imposed on a
non-discriminatory basis during a limited time period of genuine fiscal
emergency, the Government confirms that interest, dividends and all other
payments for goods and services are freely remittable from the State.

The Company has the right to establish, maintain and hold funds in bank
accounts in Afghanis and/or Dollars in the State in as well as bank accounts in
foreign currency located outside the State; provided, however, that the
Company shall create one or more separate segregated accounts for the
purposes of facilitating the payment and receipt of monies relating to the
Project and shall ensure that such accounts are used for no other purposes
whatsoever (including for the purpose of receiving revenue generated by the
Company from Mining Activities in Afghanistan from sources other than the
Project).

The Company has the right to freely repatriate abroad without any barriers and
to freely dispose of all proceeds (including by way of dividend or other form
of distribution) received within the State from the sale, exchange or export of
Mineral Substances, and any other payments (including loan principal and
interest) to be made abroad.

Any obligation originally stated in Afghanis shall be converted to Dollars at
the Prevailing Market Rate of Exchange.

For purposes of determining compliance by the Company of required
payments in Afghanis under Applicable Law (including any law determining
minimum wages), the amount of any payment by the Company made in
Dollars shall be converted to Afghanis at the Prevailing Market Rate of
Exchange as of the date of payment.

The Company shall have the right to remit and receive in Dollars all payments
of dividends, interest, finance charges, principal, management fees and other
payable items arising from, as a result of, or related to the operations of the
Project.

All remittances and receipts of such payments as referred to in Clause 11.1(f)
shall be free of any (i) penalties in connection with such remittances or
receipts, (ii) any required total or partial surrender, exchange or confiscation
of Dollars received to be remitted, and (iii) any other direct or indirect
restriction on such remittances or receipts.

The Parties acknowledge that the Company may, subject to the provisions of
the Minerals Law, the Mining Regulations and other Applicable Law:

(i) obtain, hold, deal with and disburse funds in such manner,
and places as it, in its absolute discretion, determines;

40
G)

(k)

(ii) freely import into the State funds necessary to properly carry out the
Project and the conduct of Mining Activities in accordance with
Applicable Law;

(iii) remit foreign currency accruing to or earned by it outside the State into
the State; and

(iv) remit proceeds (in currency or otherwise) and repatriate capital (in cash
or assets) outside the State.

Any amounts received and expenditure made in Afghanis or in Dollars shall
be converted from Afghanis into Dollars or from Dollars into Afghanis on the
basis of the Prevailing Market Rate of Exchange.

Any amounts received and expenditure made in currencies other than Dollars
or Afghanis which are converted into Dollars or Afghanis must be so
converted into Dollars or Afghanis on the basis of the Prevailing Market Rate
of Exchange.

The Company shall comply with all financial reporting and approval
requirements applicable to companies in Afghanistan.

11.2 Payments and exchange rates

(a)

(b)

(c)

(d)

90907481112

Unless otherwise specified in this Contract, payments to the Government may
be made in Dollars or other foreign currency which is freely convertible
directly by the Central Bank for the account of the Government.

The payment of the Company's direct obligations to the Government for taxes
and duties shall be in Afghanis, unless the Parties otherwise agree. However,
the Company shall make payments of sums it collects on behalf of the
Government, including taxes withheld from the salaries or wages of the
employees of the Company and any other sums payable to other persons from
which a portion is required by Applicable Law to be withheld or retained by
the Company on behalf of the Government, in the currency in which such
salaries or wages or such other payments are made.

All of the Company's accounting under this Contract shall be in such currency
or currencies as the Parties may from time to time agrec.

The Company shall make all payments to be made by it hereunder or
otherwise to the Government without any deduction for Tax or any other
amount, unless such a deduction is required by law. If any such deduction is
required by law to be made by the Company the amount of the payment due
from the Company shall be increased to an amount which (after the making of
such deduction) leaves an amount equal to the payment which would have
been due ifno such deduction had been required.

41

aes
PART 4
REPORTING AND INSPECTION

12. FINANCIAL RECORDS AND STATEMENTS, REPORTING

12.1 Financial records and financial statements

(a)

(b)

(c)

(d)

(e)

The Company is responsible for maintaining accurate accounting records in
accordance with Good Industry Practice in a currency agreed upon by the
Parties, in order to comply with Applicable Law and this Contract and to
support all fiscal returns or any other accounting reports required by the
MoMP in relation to the Project.

The Company shall keep physically within the State complete, accurate and up
to date technical and commercial books and records of all Mining Activities in
relation to the Project, including:

(i) details of all revenues and expenditures;

(ii) details of the production of Mineral Substances and the shipment and
sales thereof,

(iii) all maps, geological, geophysical, mining, technical and other data,
records and interpretations;

(iv) | Mineral Substances analyses; and

(v) samples and reports connected with and arising from such Mining
Activities.

The Company shall supply and file such technical and commercial
information, reports, returns and statements at such times and in such form as
may be required by Applicable Law.

All books and records shall be maintained and made available for inspection
by an auditor appointed under and in accordance with this Contract for the
Term of this Contract plus an additional one (1) year, or, if longer, the relevant
period required by Applicable Law.

The Company shall maintain all financial, employment, commercial and other
books and records and comply with all other reporting and filing obligations
under Applicable Law and shall conduct its activities, and shall report, in
accordance with Applicable Law, regulations and directives.

12.2 Reporting

(a)

HOOT 112

The Company shall deliver to the MoMP within ninety (90) days after the end
of each of its Financial Years:

(i) a balance sheet of the Company, as at the end of such Finan
and
(b)

(c)

(d)

(e)

9090748 11.12

(ii) statements of income, changes in shareholders' equity and cash flows
of the Company, for such year,

setting forth in each case in comparative form the figures for the previous
Financial Year, all in reasonable detail, and certified by the chief financial
officer of the Company (or, if the Company is incorporated in Afghanistan, its
general director) as having been prepared in accordance with Applicable
Accounting Standards consistently applied except as otherwise noted.

Such financial statements shall be accompanied by an opinion thereon of
independent public accountants of recognised international standing, which
opinion shall state that such financial statements present fairly, in all material
respects, the financial position of the companies being reported upon and their
result of operations and cash flows and have been prepared in conformity with
Applicable Accounting Standards, consistently applied except as otherwise
noted, that the examination of such accounts in connection with such financial
statements has been made in accordance with generally accepted auditing
standards, and that such audit provides a reasonable basis for such opinion in
the circumstances.

Each year's financial statements shall be accompanied by a listing of all
transactions with Affiliates of the Company, or any of its respective
shareholders, whether or not reflected in such financial statements, identifying
the amount of the transaction, the Affiliate involved, the shareholder of which
such entity is an Affiliate, and the nature of the transaction, certified by the
chief financial officer of the Company (or, if the Company is incorporated in
Afghanistan, its general director) as being correct and complete. Transactions
of the same type with the same entity that are individually immaterial may be
aggregated rather than separately listed. The Company shall maintain
contemporaneous documentation of each such transaction with an Affiliate
evidencing that the pricing of the transaction was negotiated at arms-length.

If the MoMP determines that it is necessary for it to cause an independent
review or audit of the Company's own records or books or those of any
Affiliate outside of Afghanistan, the Company shall cooperate to provide the
MoMP with copies of the information, books and records needed to complete
the review or audit, If the MoMP nonetheless deems it necessary for any part
of such audit to be performed outside of Afghanistan, the cost of associated
travel will be borne by the MoMP except to the extent that the Company is
unable to provide the information, books or records needed to complete the
audit in Afghanistan, in which case the Company shall bear both the
reasonable trayel cost of a reasonable number of auditors selected by the
MoMP to travel to the place where such information, books and records may
be obtained and their accommodation costs for a reasonable amount of time
necessary to complete their review.

The Company shall promptly upon request provide the MoMP with copies of
all insurance policies maintained in accordance with this Contract_and the
MoMP shall have the right to review and approve the same, such
to be unreasonably withheld, provided that unless the MoMP/Zives potice/to

43
(

(g)

(h)

(i)

ro)

the Company of disapproval of such insurance policies within forty five (45)
Business Days following receipt of all such insurance policies, the MoMP
shall be deemed to have given its approval.

Within sixty (60) days of each third anniversary of the Effective Date, the
Company shall provide the MoMP with a report of an independent
internationally recognised insurance consultant reasonably acceptable to the
MoMP to the effect that the insurance obtained and maintained by the
Company in relation to the Project complies with the requirements of this
Contract.

The Company shall promptly upon request provide the MoMP with copies of
all statements relating to bank accounts maintained by it.

The Company shall (and shall procure that any contractors and sub-contractors
providing services in relation to the Project with a value during the relevant
annual period of not less than U.S.$100,000), at least annually and in addition
on request of the MoMP, provide the MoMP with a list of (i) all entities or
persons who have any direct beneficial ownership interest, and (ii) all entities
or persons who directly or indirectly have in aggregate ten (10) per cent, or
more beneficial ownership interest in the outstanding share capital of the
Company (or, if the shares of the Company are publicly listed on a stock
exchange located in an OECD country, a list of such entities or person owning
five per cent (5%) or more of the outstanding share capital of the Company).

The Company shall, in connection with the occurrence of the Effective Date
deliver to the MoMP a copy of its constituent documents (including any
shareholders, joint venture, consortium or similar agreement which the
Company has entered into or to which it is subject). The Company shall from
time to time promptly provide the MoMP with copies of any amendment
implemented in connection with any such item of documentation.

The Company shall provide such other reports and information as may be
required under Applicable Law within the time frames specified in any
relevant Applicable Law.

12.3. Reporting Periods and Local Language Requirements

(a)

(b)

90907481112

The Company shall maintain records, and report to the MoMP, on the basis of
the financial year specified in Applicable Law (being on the Effective Date a
period of twelve (12) months ending on 21 December); provided, however,
that financial statements delivered pursuant to Clause 12.2(a) (Reporting)
may, in circumstances where the Company is not incorporated in Afghanistan,
be prepared on the basis of its financial year ending on the date up to which its
accounts are prepared.

All records maintained by the Company, and all reports and other information
submitted by the Company to MoMP under this Contract, shall b ined
and submitted in one or more of the official languages of the S
13. INSPECTION
13.1 MoMP Access to Project

The MoMP and its authorised representatives may enter the Mining Area and any
other place of business of the Company to inspect its operation at any time as well as
from time to time during regular business hours, The Company shall render all
necessary assistance to enable the representatives to inspect technical and financial
records relating to the Company's operation as well as the operational aspects of the
Project and shall give the said representatives such information and access as they
may request. The said representatives shall conduct such inspection at their own risk
and shall avoid interference in the normal operations of the Company.

The Company acknowledges the right of the MoMP to issue orders in the manner
contemplated by Clause 16.4(a) (Compliance with instructions for MoMP) as a result
of any observation made by any representative of the MoMP during any visit to the
Project.

13.2 Inspection

(a) | The MoMP has the right to audit the Company's accounts, books and records
maintained under this Contract and Applicable Law for each calendar year
within two (2) years from the end of each such calendar year. Any such audit
requested by the MoMP will be at the Company's sole cost and risk, performed
by and through a technical inspector or an independent professionally
qualified auditor, completed within twelve (12) months of its commencement,
and conducted in a manner which will result in the minimum amount of
inconvenience to the Company.

(b) — The MoMP's inspector or auditor shall have the right in connection with such
audit, to visit and inspect, during normal business hours on any Business Day,
all sites, plants, facilities, warehouses and offices of the Company directly or
indirectly serving its activities under this Contract and to visit and question
personnel associated with those activities in accordance with Applicable Law.

(c) The MoMP shall, and shall ensure that any inspector or auditor shall, use such
information only for the purpose for which it was disclosed and not for any
other purpose and shall keep confidential all information provided to it or any
of its agents, advisors, representatives, officers, directors or employees by or
on behalf of the Company or otherwise obtained by it or any of its agents,
advisors, representatives, officers, directors or employees in connection with
the audit which relates to the Company or the business of the Company,

909074811.12 45
PART 5
OTHER RIGHTS AND OBLIGATIONS

14. MUTUAL OBLIGATIONS

14.1 Parties' commitment to protecting human rights

(a)

(b)

(c)

(d)

(e)

(f)

The Parties each commit themselves to the protection and promotion of the
human rights of all individuals affected by the Project, as those rights are
articulated in the United Nations’ 1948 Universal Declaration of Human
Rights, the International Covenant on Civil and Political Rights, the
International Covenant on Economic, Social, and Cultural Rights, and
Applicable Law.

In all dealings between security departments of the Company and the police,
military, or other security organs of the Government, the Parties each
undertake to comply with Applicable Law.

The Company shall ensure that its operational policies reflect the
responsibility to respect human rights and that the policies have the objectives
of preventing, mitigating and remediating any potential or actual negative
human rights impacts from Mining Activity.

The Company shall recognise and respect the rights, customs and traditions of
local communities;

The Company shall remediate any negative human rights impacts from its
operations or relationships as soon as is practicable, including through, as
appropriate: (i) providing adequate compensation or other appropriate remedy
to any victim of the negative impact; (ii) removing or altering the cause of the
negative impact so as to avoid further negative impacts of the same type; (iii)
revising its operational policies and manuals to seek to prevent a recurrence of
the actions or failures to act leading to the violation; and (iv) such other
actions as may be necessary to avoid similar negative impacts in the future.

The Government and the Company shall strive to cooperate to the maximum
extent possible to ensure the implementation of this Clause 14.1. They shall
seck the cooperation of local communities for this purpose.

14.2 Transparency obligations of the Company

The Company, its officers, directors and employees acknowledge and agree that they
are subject to the anti- bribery and anti-corruption provisions of the Minerals Law and
the relevant provisions of other Applicable Law (collectively, "Anticorruption
Laws"), and shall conduct their activities in accordance with their obligations under
the Anticorruption Laws.

14.3 Other applicable norms

(a)

90907481112

46

directors to agencies or officials of the Government at any level shall be public
information and made public in accord with the EITI Principles and Criteria.
The MoMP shall collect, not less than annually, and publish reports
concerning Government revenues and other direct or indirect economic
benefits received by the Government from Mining Activities in accordance
with international best practices based on the EITI Principles and Criteria.

(b) The MoMP shall be authorised to, for the purposes of preparing such reports,
require the Company and all Government or public agencies and public
officers to, not less than annually, submit data, including production, financial
data, and other direct or indirect economic benefits received by them and all
amounts paid by them in connection with Mining Activities.

(c) | The Company and the Government shall implement the EITI Principles and
Criteria and, where appropriate, the Company shall contribute to the
Government's implementation of the EITI Principles and Criteria by becoming
a supporting company of the EITI.

(d) | The Company and the Government shall each comply with requirements of
the EITI Principles and Criteria with respect to all payments and reporting to
be made by either of them pursuant to this Contract. Breach by one Party of
these provisions shall not excuse compliance by the other Party.

15. GOVERNMENT ASSURANCES AND OBLIGATIONS

15.1 Approvals
The Government undertakes, so far as possible and in accordance with the terms of
this Contract and Applicable Law, to expeditiously provide all necessary licences,
approvals and assistance for the development and operation of the Project and as
otherwise may be reasonably required by the Company in relation to the rights
granted to it under this Contract.

15.2 Government guarantees

Subject to compliance with the Minerals Law, the Mining Regulations and other
Applicable Law, the Government guarantees to the Company:

(a) the right to organise its assets and its businesses as it deems fit;
(b) the right to employ sub-contractors and to recruit personnel needed to carry
out Mining Activities, provided that priority shall be given by the Company to

employing local persons with equal or better qualifications;

{e) access to raw materials and water within the Mining Area, subject to
compliance with Applicable Law;

(d) free movement of personnel of the Company and those of its sub- contractors
within the State in compliance with Applicable Law;

909074811.12 47 q 7)
(e) subject to Clause 16.11 (Use of local goods and services) the freedom to
import goods and services necessary for Mining Activities;

(fH) subject to Clause 16.12 (Processing and Refining of Mineral Substances) the
freedom to sell production from this Project in the internal markets of the State
and to export and sell such production on markets outside the State, in each
case in accordance with the customs law of the State; and

(g) subject to Clause 16.11 (Use of local goods and services) the facilitation of the
acquisition of all documents required for foreign personnel employed by the
Company and by its contractors and sub-contractors.

15.3. Expropriation

The Mineral Substances extracted or the assets used by the Company in conducting
Mining Activities during the terms of the Exploration Licence and the Exploitation
Licence may not be compulsorily expropriated by the Government except in
circumstances of public necessity. In the case of any such expropriation the
Government shall pay fair compensation to the Company in accordance with
Applicable Law and customary international law.

154 Non-discriminatory treatment

The Government shall not adopt any provision of Applicable Law that imposes a
material financial burden or material other burden solely on the Company or any of its
Affiliates, whether or not such provision specifically identifies the Company or any of
its Affiliates as the target thereof, provided that this provision shall not apply to any
Applicable Law reasonably intended to protect the safety, health, welfare or security
of the State or citizens thereof, to protect the Environment or any historic or cultural
artefacts or to fulfill the State's international obligations.

15.5 Role of Government in financing

(a) The Government acknowledges the Financing Plan, but is not obliged to
provide any funds or credits, issue guarantees or otherwise become liable
directly or indirectly for any financing of the Project,

(b) | The Government shall promptly consider requests for approvals concerning
the financing contemplated by the Financing Plan and shall not unreasonably
withhold or delay those approvals.

15.6 Expatriates

Subject to Clauses 6.9(h) (Exploitation Phase Obligations) and 16.11 (Use of local
goods and services) the Government shall issue such permits as may be required to
allow expatriates employed by the Company or by sub-contractors contracted by the
Company to work on the Project freely to enter into, work and reside in Afghanistan
in connection with the operations of the Project, and to depart from Afghanistan, so
long as they conduct themselves in accordance with Applicable Law.

909074811.12 48 a
16. COMPANY RIGHTS AND OBLIGATIONS

16.1 Affiliated Company Transactions

(a)

(b)

(a)

Sales, leases, licences and other transfers of goods and services between the
Company and its Affiliates shall be at an arm's-length fee basis negotiated
between the parties in substantial accordance with the substantive principles
and guidelines set forth in the Transfer Pricing Guidelines for Multinational
Enterprises and Tax Administrations published by the OECD in 2010 (referred
to at www.oecd.org/ctp/tp/guidelines) or subsequent substantive guidelines
having a similar purpose and agreed to by the Parties.

Any discounts or commissions allowed in transactions between the Company
and its Affiliates shall be no greater than the then current market rate so that
such discounts or commissions will not reduce the net proceeds below those
which it would have received if the parties had not been Affiliates. Upon
request of the MoMP, the Company shall provide to the MoMP documentation
of the prices, discounts and commissions, and a copy of all contracts and other
relevant documentation related to transactions with Affiliates.

The Company shall sell the Mineral Substances in accordance with generally
accepted international business practices, at commercially reasonable prices,
and on commercially reasonable terms compatible with world market
conditions in the circumstances then prevailing.

Without prejudice to the reporting and other requirements of this Contract, the
Company may market and export without further reference to the MoMP all
Mineral Substances and shall have sole control and management of sale of
such Mineral Substances, including the forward selling of such Mineral
Substances, and shall assume all risks therefore, provided that the Company
sells its products on arms’ length terms.

16.2 Security/Afghan Public Protection Force

The Company understands and agrees that it shall conduct (at its own expense) a
security assessment of the Mining Area and, in consultation with Government,
prepare a security plan to protect Company employees and maintain security within
the Mining Area for the duration of the Project, The Company shall implement the
security plan at its own cost, including, to the extent required by Applicable Law, by
entering into a contract with the Afghan Public Protection Force for the provision of
security in accordance with that plan. The Company shall bear the cost of the services
provided by the Afghan Public Protection Force,

16.3 Development Obligations

(a)

(b)

90907481112

The Company shall exercise its rights and obligations under this Contract
according to the terms hereof and consistent with Good Industry Practice and
Applicable Law.

The Company shall construct and provide the required facilities and dev§lop
the Project with due diligence, efficiency and economy.

49 Os
(c) The Company shall use commercially reasonable efforts to optimise the
recovery of Mineral Substances and to produce and market Mineral
Substances removed from the Mining Area at rates contemplated by the
Feasibility Study. All Mining Activity shall be conducted consistent with
Good Industry Practice, Applicable Law and the Exploitation Licence
Application Documents.

(d) The Company may not make any material changes to operations detailed in
any Exploitation Licence Application Document unless it first submits those
changes to the MoMP for comment and approval following the same
procedure set forth in Clauses 6,8(a) and 6.8(b) (Grant of Exploitation
Licence) in connection with the initial approval of such Exploitation Licence
Application Document.

16.4 Compliance with instructions from the MoMP

(a) | The Company shall comply with the measures which are ordered by the
MoMP (including the cessation of activity) with a view to preventing or
removing the causes of any danger which Mining Activities inflict on the
public health, safety of work, protection of water resources and public utility
infrastructure.

(b) If the Company does not comply with such requirements and take urgent
corrective action, the corrections shall be made and implemented by the
relevant Government authorities without consultation with the Company, and
any expense incurred by the relevant Government authority shall be borne by
the Company.

16.5 Labour Standards
(a) The Company shall adhere to provisions of Applicable Law on labour.

(b) The Company, its Affiliates, contractors and subcontractors shall observe
guidance provided by Good Industry Practice, as well as internationally
recognised labour standards in relation to all International Labour
Organisation agreements to which the State is a Party, and shall respect as
provided therein the right of its employees to organise.

(c) The Company, its Affiliates, contractors and subcontractors shall not utilise
forced labour, nor shall the Company, its affiliates, contractors and
subcontractors utilise child labour, as outlined in the International Finance
Corporation Policy Statement on Forced Labor and Harmful Child Labor of
March 1998,

16.6 Health and Safety
(a) | The Company shall observe Good Industry Practice for the protection of the

general health and safety of its employees and of all other persons contracted
by the Company having legal access to the Mining Area.

909074R11.12 50 f
(b) | The Company shall install and utilise such recognised modern safety devices
and observe such recognised modern safety precautions as are provided and
observed under Good Industry Practice, The Company shall maintain in a safe
and sound condition for the duration of this Contract all infrastructure and
equipment constructed or acquired in connection with the Project and required
for ongoing operations.

(c) The Company shall prepare and publish a health and safety plan and make
each of its employees, and all people present at the Project, aware of the same.

(d) The Company shall ensure that all explosives used in connection with the
Project are stored, maintained and used in accordance with the Mining
Regulations and other Applicable Law.

(e) The Company shall train its employees in accordance with generally accepted
health and safety procedures and practices.

16.7 Expatriate Staffing

The Company shall, subject to the other provisions of this Contract (including Clauses
6.9(h) (Exploitation Phase Obligations) and 6.11 (Use of local goods and services)),
be entitled to employ expatriates in accordance with Applicable Law for the efficient
conduct of the operations of the Project in Afghanistan.

16.8 Accuracy of Information

The Company shall ensure that all factual information hereafter furnished by or on
behalf of the Company in writing to the MoMP for the purposes of or in connection
with this Contract will be true and accurate in all material respects on the date as of
which such information is dated or certified and such information shall not be
incomplete by omitting to state any material fact known to the Company or any of its
Affiliates necessary to make such information not misleading in any material respect.

16.9 Proposal Commitments

Without prejudice to the other undertakings of the Company contained in. this
Contract the Company shall implement the specific undertakings contained in the
Proposal and referred to and described in Schedule 4 (Specific Proposal
Commitments),

16.10 Security for Performance; Financial Guarantee

By way of security for the performance of its obligations under this Contract the
Company shall arrange for the issue of successive on demand performance bonds in
respect of cach of the Exploration Phase and the Exploitation Phase as set out in this
Clause. In the case of the Exploration Phase such bonds shall be substantially in the
form of Part | of Schedule 3 (Performance Bond) and in the case of the Exploitation
Phase such bonds shall be substantially in the form of Part 2 of Schedule 3
(Performance Bond) (or, in each such case, in a reasonably similar form acceptable to
the MoMP). Each bond shall be issued by a bank or financial institution subjett to the
jurisdiction of, and regulated by, the Government (including the £entral Bank) and

90907481112 51
acceptable to the MoMP and the Central Bank. The bonds for the Exploration Phase
shall initially be in place for a period of three (3) years and ninety (90) Business Days
and the bonds for the Exploitation Phase shall initially be in place for a period
equivalent to the term of the initial Exploitation Licence provided that the bond for
the Exploitation Phase may be terminated 90 days after the Date of Commencement
of Commercial Production, such date to be evidenced by the delivery to the MoMP of
a certificate executed by the chief operating officer and president of the Company. In
the event that the Exploration Phase and/or the Exploitation Phase shall extend
beyond such initial period the Company shall ensure that bonds complying with the
provisions of this Clause 16.10 and in place for periods of not less than three (3) years
and ninety (90) Business Days (in the case of the Exploration Phase) or the term of
any subsequent Exploitation Licence subject to the right to terminate once
Commercial Production has commenced (in the case of the Exploitation Phase) shall
be issued and in full force and effect at all times during the Exploration Phase and the
Exploitation Phase.

The bonds issued in respect of each of the Exploration Phase and Exploitation Phase
shall each be issued for consecutive periods of twelve (12) months and ninety (90)
days. The Company shall ensure that the initial bond in respect of each of the
Exploration Phase and the Exploitation Phase is received by the MoMP no later than
thirty (30) Business Days prior to the start of the Exploration Phase or the
Exploitation Phase, as the case may be. Each subsequent bond shall be issued prior
to, or contemporancously with, the expiry date of the prior bond, MoMP agrees that a
prior bond shall be immediately released upon the next successive bond being issued
such that there is only one bond in place at a time.

In the case of each bond issued during the Exploration Phase the maximum amount
capable of being demanded thereunder shall initially be equivalent to thirty percent
(30%) of the cost of Exploration activity originally committed to by the Company in
the programme referred to in Clause 5.1(c)(iv) (Company's obligations prior to
conducting Exploration activity) in respect of the twelve (12) month period to which
such bond relates.

In connection with each bond issued during the Exploration Phase:

(a) if the actual amount of expenditure in respect of Exploration activity during
any relevant twelve (12) month period is less than the amount provided for in
the programme referred to above then (unless the MoMP shall agree to such
deficit being added to the scheduled value of Exploration activity for the
following twelve (12) month period) an amount equal to thirty percent (30%)
of such deficit shall be capable of being drawn under the bond; and

(b) in the event that the amount of expenditure in respect of Exploration activity
during any twelve (12) month period is in excess of the amount provided for in
the programme referred to above then, for the purposes of calculating the
amount of the bond for the succeeding twelve (12) month period, such excess
shall be deducted from the amount of expenditures for Exploration activities
for such succeeding period,

In the case of any bond issued during the Exploitation Phase the
capable of being demanded thereunder shall be equivalent to thirt
909074811.12 52
the cost of Exploration activity originally committed to by the Company in the
programme for the Exploration Phase which preceded such Exploitation Phase and
referred to Clause 5.1(c)(iv) (Company's obligations prior to conducting Exploration
activity).

Upon the termination of this Contract and the satisfaction of all outstanding
obligations of the Company hereunder the MoMP shall arrange for the cancellation
and return of any bonds then outstanding. As set forth in the form of demand attached
to each bond, such bond shall be capable of being called in the event that (a) the
Company is in breach of this Contract and/or an Exploration Licence or, as the case
may be, an Exploitation Licence has been withdrawn or terminated under the
Minerals Law and such breach, withdrawal or termination is specified in the demand,
(b) as a result the MoMP has suffered a loss, and (c) the internal process of the MoMP
have resulted in a determination that the amount of such loss is not less than the
amount of the payment demanded thereunder.

16.11 Use of local goods and services

The Company shall employ only Afghan nationals as skilled, unskilled and vocational
labour in its Mineral Activities (projects) in accordance with the provisions of the
Minerals Law. The Company shall, in its recruitment of experts, give priority to
Afghan nationals having similar degree, skill and profession over foreign citizens.

The Company shall give priority to procure Afghan goods and services provided they
are substantially equivalent or similar to foreign goods in terms of quantity, quality
and price. During the Exploitation Phase, the Company shall give preference to goods
and services produced and offered in Afghanistan of comparative quality and cost, In
particular, the Company shall give preference to qualified Afghan construction
enterprises, construction materials and skills available in Afghanistan, Afghan sub-
contractors for road construction and transportation, and Afghan household
equipment, furniture and food.

16.12 Processing and Refining of Mineral Substances

The Company may freely sell its products or export its products abroad in accordance
with Applicable Law. To the extent required by Applicable Law the Company shall
use (where available on commercially competitive terms) processing and refining
facilities located in the State in order to produce refined Principal Metal from Mineral
Substances extracted from the Mining Area (including through the sale of such
Mineral Substances to entities owning refining or processing facilities in the State in
circumstances where such Mineral Substances will be processed and refined in such
facilities), To the extent that the same would result in a breach of the preceding
sentence the Company shall not be entitled to export any such unprocessed Mineral
Substances outside the State or sell such Mineral Substances to a third party.

17. INFRASTRUCTURE
17.1 Development of Infrastructure

The Company shall plan and develop the infrastructure required for th
of the Project including any required infrastructure for electrica

development
energy, process

90907481 1.12 53
water, potable water, communications, roads and transportation, railways facilities,
ports, airstrips and related facilities. All such infrastructure shall be planned,
developed, constructed and operated in a manner which is consistent with the
Proposal and the Feasibility Study and the other Exploitation Licence Application
Documents and which will ensure the optimal development and operation of the
Project and production of Mineral Substances in a manner which is consistent with
the Proposal and the Feasibility Study and the other Exploitation Licence Application
Documents.

Without limiting the generality of the foregoing the Company shall:
(a) align its requirements for energy distribution with that of local villages;

(b) align with projects to improve the Afghan rail system — most probably in a
Northern direction at the Targhondi border with Turkmenistan;

(c) during the Exploration Phase, build a school in one of the villages south of
Herat closest to the licence site, or build other social infrastructure to be
agreed with the relevant local community (e.g., Citizen Charter Program);

(d) during the Exploitation Phase, build additional social infrastructure as agreed
with the relevant local community;

(e) cooperate with various resource corridor initiatives that may be under way in
the areas close to Shaida; and

(f) the total value for these infrastructure investments shall be not less than
U.S.$200,000.

The Company shall construct such structures or zones for the protection of buildings,
water sources and other facilities as may be ordered by the MoMP pursuant to the
Minerals Law, Mining Regulations and other Applicable Law.

17.2 Access to Infrastructure

To the extent commercially feasible, the Company shall endeavour to plan and
develop all forms of infrastructure (including the infrastructure for electrical energy,
process water, potable water, communications, and roads and transportation) in ways
that facilitates its shared use by others and its contribution to the sustainable social
and economic development of the area in which it is located. The Company shall also
endeavour to ensure that individuals from local communities are able to access Project
infrastructure and services without payment of any cost. The Government will not
under Applicable Law close any public or private road giving access to the Mining
Area without first obtaining the written consent of the Company, except when such
closure is temporarily unavoidable as a result of emergency conditions threatening
public safety.

90907481112 54 4
18. OBLIGATIONS OF CONTRACTORS AND SUBCONTRACTORS

18.1 Applicability of obligations to contractors and their subcontractors

(a)

(b)

(c)

(d)

90907481 1.12

Any agreement between the Company and contractors or between contractors
and subcontractors shall contain appropriate terms by which the contractor or
subcontractor shall acknowledge, and where appropriate agree to be bound by,
the terms of this Contract to the extent applicable to the activities undertaken
by the contractor and its subcontractors.

The Company shall ensure that its supervision and management of its
contractors and their subcontractors is sufficient to inform it of whenever the
practices of its contractors or their subcontractors may place them, or the
Company, at risk of violating this Contract.

Nothing in this Contract shall exempt the Company from any and all
obligations under this Contract despite the delegation of such obligations to a
contractor or its subcontractors.

The Company shall require its contractors and its subcontractors to obtain and
maintain such insurance coverage as an operator in the position of the
Company would require as a matter of Good Industry Practice. The failure of
any contractor or subcontractor to obtain and maintain such insurance
coverage shall not excuse the Company from any liabilities it may have under
this Contract or from any failure to carry insurance required by this Contract.

55
PART 6
ENVIRONMENTAL AND SOCIAL OBLIGATIONS

19. ENVIRONMENTAL AND SOCIAL OBLIGATIONS; CLOSURE
OBLIGATIONS

19.1 General

(a)

(b)

(c)

(d)

(©)

All Mining Activities undertaken pursuant to the Licences shall be conducted
in compliance with international best practice standards for Environmental and
Social protection, including the Agreed Environmental and Social Standards.

The MoMP, acting in coordination with the National Environmental
Protection Agency of Afghanistan, may periodically adopt or revise
substantive Environmental or Social protection standards established in the
Minerals Law, Mining Regulations, Environmental Law and/or any other
Applicable Law. For the avoidance of doubt the Company shall comply with
such revised standards,

The Company shall comply with Environmental Laws and Social Laws in
force at any time during the period of this Contract including any provincial
and local laws, inchiding laws relating to protection of water quality, air
quality, quality of land, the preservation of living natural resources, the
protection of biodiversity, the disposal of hazardous and non-hazardous wastes
and the establishment and maintenance of financial assurance in connection
with the rehabilitation, management and remediation of adverse
Environmental impact.

Consistent with the basic policy of the MoMP to assure the availability,
sustainability and equitable distribution of the State's natural resources, the
Company shall manage its Mining Activities in a technically, financially,
socially, culturally and Environmentally and Socially responsible manner to
promote the general welfare of the State and the sustainable development
objectives and responsibilities as provided for in any Environmental Law or
Social Law,

The Company shall at all times liaise with the National Environmental
Protection Agency in connection with Environmental and Social matters
relating to the Project including the Company's compliance with its obligations
contained in this Clause 19.

19.2 Closure obligations

(a)

(b)

90907481112

The Company shall submit an updated Closure Plan on a periodic basis with a
frequency of at least five (5) years.

The Company shall, after Consultation with communities in the areas affected
by Mining Activities, deliver to the MoMP a proposed final Closure Plan not
later than twelve (12) months before the planned end of Commercial
Production. After review and comment by the MoMP (with or y
modification), the Company shall deliver the final Closure Plan_#

56

(c)

(d)

(e)

which is responsive to any required modifications to the MoMP by the
planned end of Commercial Production. The final Closure Plan may be
amended by agreement between the Parties, during the performance of closure
activities, at the request of the Company or the MoMP, subject to any approval
required by Applicable Law.

After cessation of Commercial Production, the Company shall continue to
perform the required Environmental management of the Mining Area as set
forth in the Environmental Management Plan and the final Closure Plan.

After cessation of Commercial Production, the Company shall provide to the
MoMP every one hundred and eighty (180) days (or such alternative period as
may be agreed by the Parties from time to time) a report detailing progress in
the implementation of the final Closure Plan.

Upon completion of the final Closure Plan, the MoMP shall inspect the
Mining Area and provide the Company with notice as to whether the
Company has completed closure in accordance with the final Closure Plan.

19.3. Guarantee for closure expenses

The Company shall within ninety (90) days of the grant of the Exploitation Licence,
provide a mine closure guarantee (the "Closure Guarantee") to the MoMP. The
purpose of the Closure Guarantee is to ensure the completion of the Closure Plan.

(a)

(b)

90907481112

The Closure Guarantee shall be in an amount calculated to be necessary to
implement the Closure Plan should the Company fail to implement the
Closure Plan during the five (5) year period covered by the then current
Closure Plan. The amount of the Closure Guarantee shall be updated any time
the Closure Plan is updated, or any update of the Closure Plan under Clause
19.2 (Closure Plan and closure obligations), so that it continues to be
sufficient to ensure that all steps in the Closure Plan can be completed in a
satisfactory manner should the Company fail to implement the Closure Plan.
The amount of the Closure Guarantee will vary depending on the stage, size,
and other circumstances of the Mining Activities, but in any case must be
sufficient to cover all of the following potential classes of costs including:

(i) costs to rehabilitate areas disturbed by Mining Activities and offsite
Environmental and Social impacts of the Mining Activities; and

(ii) costs of implementing all mitigation and rehabilitation requirements
and commitments,

The Closure Guarantee shall consist of financial assurance in the form
required by Applicable Law and may be in one of the following forms:

(i) a trust fund in a format approved by the MoMP;

(ii) an irrevocable letter of credit or financial guarantee from a bank
subject to the jurisdiction of, and regulated by, the Gov it and

acceptable to the MoMP;
57
4 y)
(iii) insurance in a format, in an amount, and issued by an entity, approved
by the MoMP; or

(iv) a performance bond in a format, in an amount and from an entity.
approved by the MoMP;

(c) The Closure Guarantee shall be consistent with the requirements of the
Minerals Law and the Mining Regulations.

(d) During the life of the Project, if there is any substantive change in the Mining
Activities, or there is any other event that means that the amount of the
Closure Guarantee (as determined by the MoMP) is no longer an accurate
estimate of the amount necessary to implement the Closure Plan should the
Company fail to implement it, the amount of the Closure Guarantee shall be
recalculated, and increased or decreased accordingly, and any additional
payment or repayment shall be promptly made and in any event within thirty
(30) Business Days of such determination.

(e) | The MoMP shall return the Closure Guarantee to the Company within thirty
(30) Business Days following verification by the MoMP that the Company has
fulfilled all the obligations of the final Closure Plan. The MoMP is permitted
to inspect the Mining Area to confirm the obligations in the Closure Plan have
been fulfilled.

19.4 Reporting requirements

(a) The Company shall report to the MoMP and the relevant administrative and
judicial authorities any serious, or fatal accident that occurs as well as any
imminent hazard that arises in connection with its Mining Activities.

(b) | The Company shall immediately inform the MoMP and the Department for
Archaeological and Cultural Heritage of the Ministry of Information, Culture
and Tourism, upon discovery of the signs of archaeological, historical or
cultural relics or items if the Mining Activities of the Company reveal the
existence thereof, Fossils, rare minerals and any items contained in the
Archaeological and Cultural Heritage list shall also be regarded as
archaeological, historical or cultural relics, Where continued Mining
Activities would likely damage such archacological, historical or cultural
relics, the Company shall cease Mining Activities at the site until the relevant
agencies give permission to resume Mining Activities. The Company shall
not move any of the archaeological, historical or cultural relics without
permission from the relevant authorities, but shall safeguard and maintain
them until they are moved by the relevant government officials. If the relevant
agency does not take action to transfer the found items within thirty (30) days
from notification, the expenses incurred by the Company after thirty (30) days
shall be compensated by the relevant Government agency.

19.5 Post-closure monitoring

The Company shall in Consultation with local community leaders, elap and
implement a post-closure monitoring committee, with the mandate to

9074S 11.12 58
monitoring of geophysical stability, water quality, and rehabilitation of contaminated
sites and restoration of land for post-closure use. The post-closure monitoring shall
take place for a period after the cessation of Commercial Production, the length of
which shall be agreed in the Closure Plan.

20, RIGHTS OF CITIZENS OF THE STATE

20.1 Company grievance mechanism

(a)

(b)

The Company shall, at its own expense, promptly respond to communities'
concerns related to the Project in accordance with IFC Performance Standards
as the same are in effect from time to time.

Where not established under a Community Development Agreement, the
Company shall establish a grievance mechanism to receive and facilitate
resolution of the affected communities’ concerns and grievances about the
Company's Environmental and Social performance in relation to the Project.
The grievance mechanism should be proportionate to the risks and adverse
impacts of the Project, The grievance mechanism should be established in
Consultation with the communities who are anticipated to use it, through an
understandable and transparent process that is culturally appropriate and
readily accessible to all segments of the affected communities, at no cost to the
affected communities and without retribution. The mechanism should not
impede access to judicial or administrative remedies. The Company shall
inform the affected communities about the mechanism in the course of its
community engagement process,

20.2. Forum for claims and disputes involving natural citizens of the State

A natural citizen of the State who has a claim or dispute regarding the Project may
submit such claim or dispute for resolution under Applicable Law.

20.3 Compensation

(a)

(b)

(c)

(d)

909074811 12

The Company is liable to pay compensation for damages caused by its Mining
Activities to a third party in accordance with Applicable Law.

If the MoMP determines that the Company has violated any provision of any
Applicable Law (including the Minerals Law or the Mining Regulations) the
Company may be liable to pay fines in accordance with the relevant
Applicable Law.

If the Company breaches or fails to comply with the terms and conditions of
any Licence or fails to implement any written instruction received from the
MoMP then it shall be subject to a fine in accordance with the relevant
Applicable Law.

If the Company breaches or fails to comply with the terms and conditions of

its approved Environmental Management Plan then it shall be liable to pay a
fine in accordance with the Mining Regulations.

59
21.

21.1

21.2

21.3

909074811.12 60

LOCAL COMMUNITY DEVELOPMENT
Community Development Agreement

Within thirty (30) days after the Effective Date, the Company shall enter into
Consultation and negotiations with the objective of concluding one or more
community development agreements as described in this Clause 21.1 or agreements
with communities impacted by the Project, to promote sustainable development and
enhance the general welfare and quality of life of inhabitants, as well as to recognise
and respect the rights, customs, traditions and religion of the affected persons (each, a
"Community Development Agreement"). It is the objective of each of the Parties
that the Mining Activities shall be carried out in a manner that is consistent with the
continuing economic and social viability of centres of population that have formed
and which may form as a result of such operations during the term of this Contract.
Upon request of the MoMP at any time the Company shall consult with the MoMP
and with each affected community mutually to establish plans and programmes for the
implementation of this objective and thereafter the Company shall cooperate with the
MoMP with regards to its effort concerning the realisation of such plans and
programmes. Each Community Development Agreement shall be subject to
Applicable Law and shall:

(a) address both how local communities can take advantage of the development
opportunities presented by the Project, and how the Project's adverse impacts
can be mitigated;

(b) serve as the agreement that specifies how the Company's obligation to spend
funds for local development shall be met;

(c) address Environmental, Social, and economic conditions during mining and
after mine closure, and the eventual transition from a mining economy to a
post-mining economy in the Mining Area as may be agreed upon among the
parties to such Community Development Agreement; and

(d) include a detailed Environmental and Social Impact Assessment or Screening
Report and an Environmental and Social Management Plan for the different
phases of the mining operations.

The Company shall comply with the terms and conditions of each Community
Development Agreement which it enters into.

Relationship of this Contract to Community Development Agreements

Where an inconsistency occurs between a provision in any Community Development
Agreement and the terms or conditions of this Contract, the provision of such
Community Development Agreement shall prevail unless this Contract specifically
states that the provision in this Contract shall prevail.

Local business development plan

The Company agrees to cooperate with the MoMP in carrying out the Government's
responsibilities by developing a local business development programm

214

22,

22.1

22.2

economic development and growth in the area of communities impacted by the
Project. Any such programme shall be modified from time to time to fit the existing
circumstances related to the particular operating phase (development, construction
and operation) in the life of the Project. The objective of this programme is to
increase the involvement of local suppliers and business with the development of the
Project.

Community Health

The Company agrees to cooperate with the MoMP in carrying out the Government's
responsibilities to provide subsidised medical treatment, care and attention at
acceptable standards to all inhabitants of the communities affected by the Project
consistent with the national health policy of the Government as set out in Applicable
Law or otherwise and to maintain an adequate and properly staffed dispensary or
hospital headed by a resident medical doctor. During the Term, the Company shall
maintain and operate or cause to be operated, health facilities to ensure the availability
in the Mining Area of medical treatment, care and attention in accordance with
Applicable Law, and such other improved standards as may be agreed between the
Parties. Such treatment, care and attention shall be free of charge for the Company's
employees and their resident spouses and dependents resident in or adjacent to the
Mining Area. Government officials and/or employees assigned to and regularly
employed in the Mining Area in an official capacity, and resident in or adjacent to the
Mining Area, and their resident spouses and dependants, shall, during the time of such
assignment, employment and residence, also be entitled to receive medical care on the
same basis as Company employees. The Company shall further provide reasonable
access to such health facilities to members of local communities for ambulatory or
emergency care.

EMPLOYMENT AND TRAINING OF LOCAL CITIZENS
Minimum employment levels

In selecting employees to carry out the Mining Activities under this Contract the
Company shall give preference to qualified and competent executives, officers,
engineers, consultants, technicians and skilled and semi-skilled labour who are
citizens of the State (and in doing so shall give preference to members of local
communities in priority to other citizens of the State)) and shall fulfil its commitments
set forth on Schedule 4 regarding the employment of Afghan citizens.

Investment in skills of local work force

The Company shall develop and implement an annual training plan with the
objectives of:

(a) organising training of its employees to upgrade employees’ skills and
providing further practical experience;

(b) training employees in line with the Company's short and mid-term human

9090748)1.12 61

resource plans; and
22.3

22.4

22.5

(c) upgrading selected employees’ qualifications by enrolling them in studies
inside or outside the State on a contractual basis to further upgrade their
professional qualifications,

Labour training and capacity enhancement

The Company shall develop and implement a comprehensive training programme for
personnel in the State and carry out such programme for training and education in
order to meet the requirement for various classifications of skilled and semi-skilled
full time employment for the Project.

Management training and capacity enhancement

The Company will develop the most advanced technical mining workers locally
through a two-part programme:

(a) recruit top students from the science facilities of Afghan universities and give
them the on-the-job training program highlighted in Clauses 22.2 and 22.3:
and

(b) for especially bright workers who did not haye the chance to attend college,
the Company will develop a curriculum based on free-online courseware,
which allows the workers to have the same scientific base as their peers and
develop further professionally.

Health & safety

(a) The Company shall observe Good Industry Practice for the protection of the
general health and safety of its employees and of all other persons contracted
by the Company having legal access to the Mining Area.

(b) The Company shall install and utilise such recognised modern safety devices
and observe such recognised modern safety precautions as are provided and
observed under Good Industry Practice. The Company shall maintain in a safe
and sound condition for the duration of this Contract all infrastructure and
equipment constructed or acquired in connection with the Project and required
for ongoing operations.

(c) The Company shall train its employees in accordance with generally accepted
health and safety procedures and practices.

(d) The Company shall construct, maintain, and operate health programmes and
facilities to serve its employees which programmes and facilities shall install,
maintain and use modem health devices and equipment and shall practice
modern health procedures and precautions in accordance with accepted
international medical standards. Any housing supplied by the Company shall
be built to a standard that provides a suitable living environment adequate for
health and well being, and which meet applicable sanitation standards.

90907481112 62 ;
(e) | The Company shall make a health and safety plan in relation to its activities
and it shall be made known to the employees and other individuals who enter
the Mining Area after it is approved by the MoMP.

90907481 1.12 63
PART 7
REPRESENTATIONS AND WARRANTIES

23. REPRESENTATIONS AND WARRANTIES

23.1 Representations and Warranties of the Company

The Company represents and warrants to the MoMP as follows:

(a)

(b)

(c)

(d)

9090748 11.12

The Company is a corporation duly organised, validly existing and in good
standing under the laws of the jurisdiction of its formation, and has the
corporate power and authority to execute, deliver and perform its obligations
under this Contract.

This Contract has been duly authorised by all necessary corporate action on
the part of the Company, and this Contract constitutes a legal, valid and
binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganisation, moratorium or other similar
laws affecting the enforcement of creditors! rights generally.

The documents submitted by the Company during the Tender Process contain
complete and correct lists or tables setting forth the following information,
which is contained in Schedule 5 (Beneficial Ownership and Management) to
this Contract:

(i) the Company's shareholders;

(ii) the Company's and each shareholder's Affiliates showing forth, in each
case, its relationship to the Company or the shareholder and the
jurisdiction in which it is organised;

(iii) the directors and senior officers of the Company, each shareholder of
the Company, and each person or group deemed to Control the
Company; and

(iv) each person that is the ultimate beneficial owner of five percent (5%)
or more of (x) the voting rights ordinarily empowered to control the
management of the Company or (y) the rights to share in the profits of
the Company, and the chain through which such rights are exercised.

The execution, delivery and performance by the Company of this Contract will
not (i) contravene, result in any breach of, or constitute a default under any
agreement or instrument to which the Company is a party or by which it or
any of its properties are bound or affected, (ii) conflict with or result in a
breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any court, arbitrator or governmental authority applicable
to the Company or (iii) violate any provision of any statute or other rule or
regulation of any governmental authority applicable to the Company.
(©)

@

(g)

(h)

(i)
i)

(k)

(I)

(m)

90907481 1.12

There are no actions, suits, investigations or proceedings pending or, to the
knowledge of the Company, threatened, against or affecting the Company or
any property of the Company in any court or before any arbitrator of any kind
or before or by any governmental authority that:

(i) call into question the right of the Company to enter into and perform
its obligations under this Contract; or

(ii) — would, if resolved against the Company, materially adversely affect its
ability to perform its obligations under this Contract.

Neither the Company nor any Affiliate of the Company has been determined
under any order, judgment, decree or ruling of any court, arbitrator or
governmental authority to be in material violation of (i) any Applicable Law,
ordinance, rule or regulation relating to the protection of the Environment or
(ii) any agreement pursuant to which it is entitled to extract Mineral
Substances under the laws of any jurisdiction.

The Company has the experience, finance, expertise, technical know-how and
systems required for the conduct of the activities contemplated by this
Contract.

None of the Company, any Affiliate of the Company or any person acting on
behalf of the Company or any Affiliate of the Company has made or promised
to make any payment or transfer of anything of value, directly or indirectly, to
or for the benefit of a State Official or a State Official’s family member or to
an intermediary for payment to or for the benefit of a State Official or a State
Official's family member in connection with this Contract or the transactions
contemplated hereby,

The Company is eligible to hold the Licences under Applicable Law.

Any factual information provided by, or on behalf of, the Company in
connection with this Contract was true and accurate in all material respects as
at the date it was provided or as at the date (if any) at which it is stated,

No information has been given or withheld that results in any information
provided by or on behalf of the Company in connection with this Contract
being untrue or misleading in any material respect.

Neither the Company nor any of its respective agents, contractors,
subcontractors or employees or any of them or anyone acting on their behalf
has offered, given or agreed to give to any person employed by or on behalf of
any public body, any improper or dishonest gift, commission or consideration.

No improper or dishonest commission has been paid or agreed to be paid by
the Company or on its behalf and, to the best of the Company's knowledge and
belicf, by any of its respective employees, agents, contractors or
subcontractors in connection with this Contract.

: 4
(n) None of the Company, any Affiliate of the Company or any person acting on
behalf of the Company or any Affiliate of the Company has committed, and no
person to the Company's knowledge has committed, any of the following:

(i) the payment, transfer, offering, giving, receiving or soliciting of any
improper advantage (whether directly or indirectly) to influence the
action of any person holding a public office or function or a director or
official of a public international organisation (or any intermediary) in
connection with this Contract or the implementation of the Project
(including any procurement process or in the execution of any contract
in connection with this Contract); or

(ii) any act that improperly influences or aims to improperly influence any
term of this Contract or any other instrument executed in connection
with this Contract, the procurement process or the implementation of
the Project including collusion between tenderers.

For the purpose of this paragraph (n) the knowledge of each director and
officer of the Company shall be deemed to be the knowledge of the Company.

23.2 Representations and warranties of the MoMP.

The MoMP represents and warrants to the Company that on the Effective Date, the
execution, delivery and performance of this Contract will have received all necessary
governmental approvals and authorisations (including the approval of the Cabinet or
Commission, as may be relevant).

23.3 Deemed repetition of representations and warranties
Each of the representations and warranties contained in Clause 23,1 or 23,2 shall be
made on the Effective Date and shall be deemed repeated on the date of award of any
Licence in respect of the Mining Area.

90907481 1.12 66
PART 8
SURRENDER, BREACH, TERMINATION AND FORCE MAJEURE

24. SURRENDER

24,1 Surrender

(a)

(b)

(c)

(d)

90907481112

Subject to the requirements of Applicable Law. the Company may relinquish
its rights under this Contract by notice requesting such relinquishment to the
MoMP signed by an authorised Company representative on:

(i) ninety (90) days notice under this Contract at any time before the Date
of Commencement of Commercial Production; or

(ii) six (6) months notice under this Contract after the Date of
Commencement of Commercial Production.

If the Company provides a notice requesting relinquishment under Clause
24.1(a), the MoMP agrees to process such request expeditiously and agrees
that such request will be approved in the following circumstances:

(i) If the Company has fulfilled all of its obligations set forth in the
Minerals Law, the Mining Regulations, the applicable Licenses, and
this Contract accrued to the date of the request for relinquishment with
respect to the area being relinquished and is not then in breach
hereunder;

(ii) — If the Company has submitted documents and reports about its Mining
Activities according to the provisions of the Minerals Law and relevant
Mining Regulations;

(iii) If, following relinquishment, the retained Mining Area is contiguous;
and

(iv) If the Company has complied with its Closure Plan.

If the MoMP does not notify the Company of its decision in respect of the
requested relinquishment within the relevant time frame specified in the notice
requesting relinquishment as set out in Clause 24.1(a) or if the Company
disagrees with the MoMP's decision and the Parties are unable to reach
agreement within a further period of sixty (60) days, the matter may be
referred by either Party for resolution pursuant to Clause 33 (Dispute
Resolution Mechanism).

Once an effective relinquishment is made:

(c) the Company shall have no obligations and liabilities under this
Contract except as set forth by Applicable Law or as specifically
provided herein to the contrary and except for such obligations and
liabilities that may have accrued prior to the effectivene: uch

relinquishment; and

67
(e)

(f

(ii) any Licence granted to the Company in connection with the Mining
Area shall automatically and without further action be cancelled, The
MoMP shall immediately release the Performance Bond,

The Company shall not be entitled to any compensation or any other benefit as
a result of. or in connection with, any such relinquishment.

Upon the relinquishment of the Company's rights under this Contract, the
following actions shall be taken:

(i) the buildings, and permanent installations constructed in the Mining
Area shall not be removed by the Company and shall automatically
become property of the State, without payment of compensation; and

(ii) the buildings, and permanent installations constructed or installed
outside the Mining Area, and the ownership thereof, shall, be disposed
of with the agreement of the Company and the owner of the land upon
or under which such property is located. If such an agreement is not
reached within a period of thirty (30) Business Days, such buildings,
and structures shall automatically become property of the State,
without payment of compensation,

The MoMP shall in both of the above mentioned cases, be the authority
responsible for administering the buildings and structures so disposed.

Upon the relinquishment of the Company's rights under this Contract, all
geological and geophysical data, samples and other information relating to the
relinquished rights shall automatically be transferred to the MoMP without
payment of compensation,

25. TERMINATION BY THE MOMP

25.1 Termination on certain events

The MoMP may terminate this Contract and any Licence granted to the Company in
relation to the Mining Area then outstanding by giving thirty (30) Business Days
written notice to the Company, without prejudice to any other rights that the MoMP
may have, if any of the following events occur:

(a)

(b)

9090748 11.12.

(i) violation by the Company of any material term or obligation contained in
any Licence or this Contract, (ii) persistent or serious violation of any
provision of the Minerals Law or Mining Regulations while conducting
Mining Activities, (iii) the Company engaging in (or authorising or permitting
any other person, acting on its behalf, to engage in) any activity which would
constitute a violation of any Applicable Law relating to bribery or anti-
corruption, or (iy) material violation of Clause 16.9 (Proposal Commitments);

delay or suspension of Exploration activities for a continuous period of more
than the period stipulated in the Minerals Law or Mining Regulations in
connection with the revocation of the Exploration Licence (or, ifne such
period is stipulated in the Minerals Law or Mining Regulatio

68
(©)

(d)

(e)

(

(g)

(h)

(i)

stipulated by the MoMP from time to time, or, if no such period is stipulated
by the MoMP, twelve (12) months) unless the period of delay or suspension is
approved by the MoMP in accordance with the terms of this Contract;

delay or suspension of Exploitation for a period of more than the period
stipulated in the Minerals Law or Mining Regulations in connection with the
revocation of the Exploitation Licence (or, if no such period is stipulated in the
Minerals Law or Mining Regulations, the period stipulated by the MoMP from
time to time, or, if no such period is stipulated by the MoMP, twelve (12)
months) unless the period of delay or suspension is approved by the MoMP in
accordance with the terms of this Contract;

breach by the Company of any of its obligations pertaining to health and
safety of labour, human rights, protection of the Environment or protection of
affected communities as set out in this Contract;

in the event the MoMP determines that termination is required as a result of
considerations of public interests and order;

the Date of Commencement of Commercial Production does not occur on or
before the date which is twelve (12) months after the date for the
commencement of production of Mineral Substances provided for in the
Feasibility Study;

the Company fails to make a payment (including payment of Surface Rights
Fees, royalties or taxes) when due and then fails to make said payment within
thirty (30) days afier the MoMP gives a notice of the failure to make said
payment;

the Company dissolves, liquidates, becomes insolvent, commits an act of
bankruptcy, makes an assignment for the benefit of creditors, petitions or
applies to any tribunal for the appointment of a trustee or receiver for itself, or
commences any proceedings concerning itself under a law concerning
bankruptcy, or insolvency other than for the purposes of corporate
reorganisation; and

the occurrence of any other event or circumstance resulting in the termination
of any Licence under Applicable Law,

This Contract shall also automatically terminate upon the termination of all
Exploration Licences and the Exploitation Licences granted to the Company in
connection with the Mining Area.

25.2 Termination due to public necessity

In the event of any termination pursuant to Clause 25.1(¢) (Termination on certain
events) compensation shall be paid to the Company in accordance with Applicable
Law and customary international law.

90907481112

69

3
26. CONSEQUENCES OF TERMINATION, ETC.
26.1 Retention of assets on surrender, expiration or termination by the MoMP

(a) On the expiration of this Contract, its termination by the MoMP, or the
surrender of this Contract by the Company, and subject to Clause 24.1(e)
(Surrender) and Clause 26.1(g) the MoMP has the option, within six (6)
months of the surrender, expiration or termination (the "Option Period")
(subject to the rights of third parties, if any) to acquire any or all other
property of the Company not otherwise required by the Company for Mining
Activities at the lesser of net depreciated book value for income tax purposes,
or at fair market value, whichever is the lesser.

(b) After the expiry of the Option Period, the Company may sell to third parties
any property which the MoMP has not exercised its option to acquire, with
exception of any infrastructure of public or community use, such as, but not
limited to: roads, accesses. bridges, highways and in general any construction
different to the mining facilities that can contribute to the development of the
surrounding communities.

(c) The MoMP may require the Company to remove any property not acquired by
the MoMP or otherwise comply with the Closure Plan for the Mining Area.

(d) Any property not removed within six (6) months from the date of expiration,
surrender or termination, shall be deemed to be owned by the MoMP.

(ec) The Company shall remain liable for all of its obligations accrued before the
effective date of the surrender, expiration or termination of this Contract and
also for the obligations that must be fulfilled after the surrender, expiration or
termination, except for completion of the Project and the related cost and
payment obligations specified in this Contract; provided, however, that the
Company shall remain liable for all of its obligations hereunder and under
Applicable Law (i) relating to Environmental and Social matters (including
any such obligations contained in the Baseline Environmental Assessment)
and (ii) relating to the Closure Plan even after the surrender, expiration or
termination of this Contract.

(f) Any building, and permanent installation constructed and affixed to land
outside the Mining Area covered by the Licences shall be disposed of with the
agreement of the owner of the land and the Company. If such an agreement
may not be reached, such buildings, and structures shall become property of
the State, without payment of cost.

(g) All the infrastructure built by the Company for public or community use shall
automatically become property of the State upon the surrender, expiration or
termination of this Contract and, for the avoidance of doubt, no purchase price
or other compensation shall be paid to the Company in connection therewith.

(h) Upon termination of this Contract, all geological and geophysica

to the MoMP without any cost.

90907481 1.12 70

26.2

26.3

27.

27.1

27.2

27.3

Access following expiration or termination

On the expiration of this Contract, its termination by the MoMP, or the surrender of
this Contract by the Company, the Company shall have the rights to access and use
the Mining Area for as long as the Company reasonably determines access is
necessary to permit it to fulfil, or discharge its continuing obligations under this
Contract.

Obligations following expiration, surrender or termination

(a) On the expiration, surrender or termination of this Contract under this
Contract, the Company must:

(i) make the Mining Area safe to the reasonable satisfaction of the MoMP
so as to prevent injury to persons, livestock or other property, and to
prevent offsite damage;

(ii) comply with the Environmental Management Plan and/or the Closure
Plan as required to avoid imminent damage to the Environment; and

(iii) — otherwise comply with Applicable Law,

(b) If the Government intends to carry out Mining Activities subsequently in the
Mining Area, the Company may not take any action inconsistent with such
Mining Activities that the Government intends to carry out, subject to its
rights and obligations under this Contract and Applicable Law.

INDEMNIFICATION
Indemnification for breach of Contract

Without prejudice to Clause 27.2 any breach by the Company of any obligation
provided for in this Contract, shall entitle the MoMP to be indemnified by the
Company in an amount equal to the damage suffered by the State. The MoMP, in the
event of such breach, may retain as a set-off any amounts it or any other department
or ministry of the Government owes to the Company.

Indemnification of the State, etc, by Company

The Company shall at all times indemnify and hold harmless the State, the
Government, the MoMP and their respective officers and agents from all claims and
liabilities for death or injury to persons or damage to property from any cause
whatsoever arising out of Mining Activities or otherwise in respect of the Project or as
a result of its failure to comply with any Applicable Law to which it is subject, and
shall agree to the jurisdiction of and be bound to participate in the proceedings of any
forum in which any such claims can be adjudicated.

Limitations on Liability

(a) In no event shall the State, the Government or the MoMP be liable for any
Environmental condition that results from the actions of the Cot

90907481112 71
28.

28.1

28.2

28.3

90907481112 72

(b) Each of the Parties shall assume the risk of injuries to its own employees,
agents and contractors, except for cases of willful misconduct or gross
negligence of another Party.

FORCE MAJEURE; SUSPENSION
Obligations of Party in event of Force Majeure

(a) Any failure on the part of a Party to comply with any of the terms, conditions
and provisions of this Contract (except any obligation of a Party to make
payment of money to the other Party) shall not be grounds for termination or
give the other Party any claim for damages insofar as such arises from Force
Majeure, if the first-mentioned Party:

(i) has taken all reasonable precautions, due care and reasonable
alternative measures with the objective of avoiding such failure and of
carrying out its obligations under this Contract; and

(ii) has given notice to the other Party of the occurrence of Force Majeure
on becoming aware of such an event.

(b) The first-mentioned Party shall take all reasonable measures to overcome the
Force Majeure and to fulfil the terms and conditions of this Contract with the
minimum of delay and shall give notice to the other Party on the restoration of
normal conditions, To the extent that, under Applicable Law as then in effect
any Licence then in effect is extended by any such period of Force Majeure
then the Term of this Contract shall be extended by such period.

Negotiation in event of Force Majeure

(a) If an obligation is suspended by reason of Force Majeure for more than twelve
(12) months, the Parties shall enter into good faith negotiations to revise the
terms of this Contract to reflect the changed circumstances, provided that this
Contract shall remain in effect during the period during which the Parties are
negotiating the terms of any such revision.

(b) If the Parties cannot reach agreement to revise the term of this Contract as set
forth in Clause 28.2(a) within six (6) months of the end of the twelve (12)
month period referred to in Clause 28.2(a) then either Party will be entitled to
terminate this Contract upon written notice to the other. For the avoidance of
doubt the provisions of Clause 26.3 (Obligations following expiration,
surrender or termination) shall apply following any termination under this
Clause.

Environmental Management and Closure Plan

In the event of temporary closure or a cessation of Mining Activity, the Company
shall be responsible for performing any and all Environmental management of the
Mining Area as set forth in the Environmental Management Plan. Should the MoMP
terminate this Contract as a result of a suspension of Mining Activities, the-Gempany

Plan, and the Company shall, upon notice from the MoMP and within thirty (30) days.
adjust the amount of the Closure Guarantee required under this Contract.

90907481112 73
PART 9
ASSIGNMENT AND CONFIDENTIALITY

29. ASSIGNMENT

29.1 Third Party Assignment

(a)

(b)

(c)

(d)

(e)

(f)

9090748 11.12

Except as provided under this Clause 29, neither the Company nor the MoMP
shall have the right to assign its rights and interest under this Contract to a
third party, without the prior written consent of the other Party.

The Company may transfer all, but no less than all, of its rights and interest
under this Contract to a third party (such entity "Transferee"), with the prior
written consent of the MoMP, provided that the Transferee (i) would have
qualified to submit a Request for Proposal pursuant to the Tender Process, and
(ii) has the eligibility requirements for holding a Licence and otherwise
satisfies the criteria set forth in the Minerals Law and the Mining Regulations.

The Company shall submit a notice of proposed transfer in a form prescribed
by the MoMP (the "Notice of Transfer") along with the prescribed fee to the
MoMP, The Notice of Transfer shall be provided to the MoMP at least thirty
(30) Business Days prior to the proposed transfer.

The Notice of Transfer shall provide sufficient information to establish the
eligibility of the Transferee to hold the transferred Licence and shall be
accompanied by a copy of an agreement between the parties in connection
with the transfer or assignment which inter alia includes the Transferee's
binding commitment to provide adequate warranties or guarantees to fulfil the
Company's obligations under this Contract and the Minerals Law and Mining
Regulations.

The MoMP shall review such notice and its accompanying documentation
within twenty (20) Business Days of receipt of such notice and documents.

The MoMP shall not grant a consent to such assignment unless:

(i) the Transferee provides warranties, financial guarantees, and
performance bonds to the MoMP similar to those provided by the
Company under this Contract and the Licence to ensure that it will
comply with the obligations thereunder;

(ii) the Transferee is able to demonstrate the necessary technical and
financial capabilities to undertake the approved work programme and
meet all the financial and other legal obligations imposed on the
Company;

(iii) the Company has complied with:
(x) all of its obligations then due under this Contract, including but

not limited to payment of applicable taxes, royalties ‘face
rents and fees;

74
(g)

(h)

(i)

@)

(k)

tv)

(y) all the terms and conditions of the Licences; and

(z) the provisions of the Minerals Law and the Mining
Regulations,

at the time of such transfer or assignment; and

(iv) the transferee undertakes to re-register the transferred or assigned
Licence with the MoMP and assumes all the obligations and
responsibilities of the Company under the relevant Licences.

If required, the MoMP may impose additional conditions on the Transferee
when approving the transfer or assignment of a Licence.

Upon review of the Notice of Transfer if the MoMP determines that the
Transferee satisfies the requirements for transfer or assignment set forth in the
Minerals Laws and the Mining Regulations then it shall grant consent to such
transfer or assignment specifying the date from which such transfer or
assignment may take effect and any conditions that may be attached to such
transfer or assignment. Upon grant of such approval such transfer or
assignment shall be registered by the Mining Cadastre.

Upon receipt of the Notice of Transfer, if the MoMP determines that the
proposed Transferee does not satisfy the applicable conditions, it shall
promptly notify the Parties of this determination in writing and shall include a
written explanation of the basis for its negative determination.

For purposes of this Clause 29, a change of Control of the Company shall be
deemed a transfer by the Company of its rights, interests and/or obligations
under this Contract.

The Company may transfer its interest in this Contract by way of security in
the manner set forth in Clause 29.5 (Assignment by way of security for
financing).

The Company shall promptly notify the MoMP of any change in the holder of
any senior management office of the Company (including any change in the
chairman, chief executive officer, chief financial officer or chief operating
officer).

29.2 Assignment to Affiliate

The Company shall have the right to assign all (but not less than all) of its rights and
interest under this Contract to an Affiliate, subject to the prior written consent of the
MoMP., provided that the Affiliate acknowledges and agrees to assume all of the
obligations of the Company under this Contract, has the capacity to perform those
obligations, and that the Company guarantees the obligations of the Affiliate on terms
and conditions, and pursuant to documentation, reasonably satisfactory to the MoMP.

90907481112

9
29:3

29.4

29.5

29.6

Release

On any effective assignment or transfer of this Contract to a third party approved by
the MoMP, the Company shall be released from liabilities under this Contract to the
extent assumed by the third party.

Successors and assigns

Subject to the limitations on assignment and transfer contained in this Clause 29, this
Contract shall inure to the benefit of and be binding upon the successors and assigns
of the Parties.

Assignment by way of security for financing

(a) The Company shall have the right, with the prior written consent of the
MoMP, to mortgage, pledge, lien, charge, assign, hypothecate or otherwise
encumber all or part of its interest under this Contract for the purpose of
raising, from one or more third parties, financing for Mining Activities in
connection with the Project in a manner which is consistent with the Financing
Plan. As a condition to receiving consent, the mortgagee must agree upon
foreclosure to operate the Project and the related infrastructure, substantially
as an entirety, in accordance with the requirements of this Contract, and
transfer the mortgaged property as an entirety, including the entire Mining
Area and all related infrastructure necessary for the continued operation of the
Project, only to a single transferee that commits (i) to operate the Project in
accordance with the requirements of this Contract and Applicable Law; (ii) to
provide warranties or guarantees similar to those provided by the Company
and to comply with the obligations of the Company under this Contract, the
Licences and Applicable Law; and (iii) to demonstrate to the reasonable
satisfaction of the MoMP the necessary technical and financial capabilities to
undertake the approved work programme and meet all the financial and other
legal obligations imposed on the Company.

(b) | The MoMP agrees that in the event of default by the Company that any such
person holding such mortgage, charge or other encumbrance shall be entitled
either to conduct operations on the same terms and conditions as the Company
under this Contract or, with the prior consent of the MoMP, to exercise any
power of sale granted by any such mortgage, charge or other encumbrance so
long as any purchaser at such sale commits to fulfil the obligations of the
Company under this Contract and the Minerals Law and Mining Regulations.

(c) Any restrictions on transfers of rights under this Contract or the Licences shall
also apply to transferees under mortgage foreclosure.

(d) All such pledges, grants, transfers, assignments, charges or other
encumbrances shall be recorded in the Mining Cadastre.

Requirement for consent by MoMP to assignment or transfer

Notwithstanding any other provisions of Clause 29, the Company acl ‘edges and
agrees that:

90907481112 76
(a)

(b)

It shall comply with the Minerals Law and Mining Regulations for the transfer
or assignment of any of the rights, obligations or Licences related to this
Contract; and

Such rights, obligations and Licences shall not be transferred or assigned
without the prior written consent of the MoMP.

30, CONFIDENTIAL INFORMATION

30.1 Public documents

(a)

(b)

(c)

(d)

(ec)

(

9090748 11,12

This Contract, including all schedules hereto, shall be made available in full at
the MoMP's website. This Contract shall not constitute Confidential
Information. Without prejudice to the foregoing, there shall be a presumption
that any information regarding this Contract, or the activities taken under this
Contract is public, other than Confidential Information.

The MoMP shall, no later than ten (10) Business Days following the execution
of this Contract, publish an announcement on the MoMP website summarising
the material terms of this Contract, including a summary of the minimum
work obligations, the Royalty Rate, and other material revenues and benefits
that the State will derive from this Contract.

All reports and submissions by the Company to the MoMP, and all responses
by the MoMP, are freely available on request to the MoMP or the Company,
provided that Confidential Information may be redacted prior to disclosure.

The Company shall maintain written records of its documents and activities as
required under this Clause 30.1 (including all adopted updates, amendments to
this Contract and other documents, materials and information on payments and
reporting) and this Contract, and facilitate public access to non-Confidential
Information so as to facilitate informed participation by the public in any and
all Consultation required by this Contract. Such documents shall be
maintained at the following location and shall be available for access to all
members of the public during normal business hours:

Block #403, Noman Building, Beside Awesta Hospital, Kolola Pushta, Kabul,
Afghanistan

Public access to these files shall be requested of the Company by no less than
five (5) Business Days prior written notice and a specific time of meeting shall
be agreed by the Company and the party requesting access to the files prior to
access being granted to the public.

On payment of a reasonable fee prescribed by the MoMP, any member of the
public shall be entitled to obtain a copy of this Contract from the appropriate
MoMP office or at the Company's offices listed above.

The Confidential Information may be used by the MoMP for the purposes of
compiling public records, data and statistics, which may be published after
redacting the Confidential Information.

77
30,2. Certain information confidential

(a)

(b)

(c)

WOH 7TAST LL

Confidential Information shall be retained by the MoMP and the Company in
strictest confidence and shall not be disclosed to any third party without the
express prior written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed, provided that the Company's
consent shall be deemed given if the MoMP notifies the Company in writing
of an emergency situation where disclosure is required to protect the health,
safety, oror security of the citizens of the State. Notwithstanding the
foregoing, technical, geological and financial records and reports submitted
under Article 27 of the Minerals Law that are considered confidential under
Applicable Law shall become non-confidential on the earlier of ten (10) years
after creation or one (1) year after expiry or termination of the relevant
Licence or this Contract, as provided by Article 112 of the Minerals Law. The
Company agrees that, immediately following expiry or termination of the
relevant Licence or this Contract, geological information relating to the
Mining Area and, if applicable, technical information reasonably necessary for
the continuation of Mining Activities in the Mining Area shall not be deemed
Confidential Information and may be made available by MoMP to other
Persons for the purpose of engaging in Mining Activities in the Mining Area.

"Confidential Information" shall mean:

(i) information (including technical, geological and mining information)
that is by law confidential under Applicable Law (including the
Minerals Law);

(ii) personnel matters, health records of individual employees, or other
documents in which employees or others have a reasonable expectation
of privacy and other matters that involve the privacy of individuals;

(iii) confidential legal matters, including advice from legal advisers; and

(iv) information disclosed to the other Party to this Contract designated as
"Confidential" by notice to the other Party at the time of its initial
disclosure to such Party, provided that such designation shall be
deemed to be a representation that the disclosing party has reasonably
determined after review of such information that maintaining the
confidentiality of such information is necessary to protect business
secrets or proprietary information.

The term "Confidential Information" does not mean or include information
that:

(i) becomes publicly available other than as a direct or indirect result of
any breach of the provisions of this Clause 30;

(ii) | was obtained by a Party from a third party who is not known by the
obtaining party to be under any obligation of confidentiality with
respect to such information;

78
909074811.12

(iii)

(iv)

(v)

is required to be disclosed by Applicable Law (including in connection
with any disclosure of chemical or other processes required to be made
under any Environmental Law) by any law to which the Company or
its Affiliates is subject, by any court proceeding or arbitral award, or
by any applicable rule of a stock exchange;

is disclosed to Affiliates, professional advisers, potential providers of
finance or bona fide potential purchasers unless disclosed on terms that
such person or entity agrees to maintain the confidentiality of such
information on terms similar to those set forth in this Clause 30;; or

the MoMP is entitled to disclose pursuant to Section (3) of Article 112
of the Minerals Law or other Applicable Law.

79
31.

31.1

31.2

31.3

PART 10
MISCELLANEOUS PROVISIONS

NOTICES
General

Any communication to be made under or in connection with this Contract shall be
made in writing and shall be in both English and one or more of the official languages
of the State and unless otherwise stated (including as set forth in Clause 31,4) shall be
made by letter.

Addresses

The address (and the department or officer, if any. for whose attention the
communication is to be made) of each Party for any communication or document to
be made or delivered under or in connection with this Contract is that identified with
each Party's name below its signature hereto, or any substitute address or department
or officer as the Party may notify to the other Party by not less than five (5) Business
Days' notice.

Delivery Methods

(a) Any communication or document made or delivered by one person to another
under or in connection with this Contract will only be effective:

(i) if by way of letter, when it has been left at the relevant address or five
(5) Business Days after being deposited in the post postage prepaid in
an envelope addressed to it at that address,

(ii) and, if a particular department or officer is specified as part of its
address details provided under Clause 31.2 (Addresses), if addressed to
that department or officer.

(b) Any communication or document to be made or delivered to the MoMP will
be effective only when actually received by the MoMP and then only if it is
expressly marked for the attention of the department or officer identified under
the MoMP's signature below (or any substitute department or officer as the
shall specify for this purpose).

31.4 Electronic communication

(a) Any communication to be made between the Parties under or in connection
with this Contract may be made by electronic mail or other electronic means,
if the MoMP and the Company:

(i) agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;

(ii) notify each other in writing of their electronic mail address and/or any
other information required to enable the sending and_receipt of

909074811.12 80

information by that means; and
(iii) notify each other of any change to their address or any other such
information supplied by them.

(b) Any electronic communication made between the MoMP or the Company will
be effective only when actually received in readable form and in the case of
any electronic communication made to the MoMP only if it is addressed in
such a manner as the MoMP shall specify for this purpose.

31.5 Maintenance of Local Office

The Company shall establish and maintain an office in Kabul and shall designate a

specified individual employed by the Company and located at that office as the

Company's representative in Kabul for purposes of receiving communications from

the MoMP in connection with this Contract. The Company shall ensure that such

individual is available during normal working hours in Kabul for purposes of
receiving such communications.
32. APPLICABLE LAW

This Contract shall be governed by and construed in accordance with the laws and

regulations of the State, including applicable international treaties, conventions and

bilateral investment treaties to which the State is a party (collectively, "Applicable

Law"),

33. DISPUTE RESOLUTION MECHANISM
33.1 Early Warning procedure

(a) Notwithstanding the Company and the MoMP's respective duties and
obligations under this Contract to give each other certain specific notices and
responses within pre-defined timescales, the Company or the MoMP, as the
case may be, shall give written notice (an "Early Warning") to the other
Party as soon as the Party becomes aware during the course of this Contract of
any matter whatsoever that could involve a dispute, controversy, difference or
claim that may exist between the Parties in connection with or relating to this
Contract.

(b) Within seven (7) days of the issue of an Early Warning either Party shall be
entitled upon giving the other Party reasonable written notice stating a
conyenient time and place, to call a meeting (an "Early Warning Meeting")
which both the Company and the MoMP shall attend. Failure of either Party
to attend an Early Warning Meeting as aforesaid shall denote that the Early
Warning procedure set out in this Clause 33.1 has been completed.

(c) At the Early Warning Meeting both the Company and the MoMP shall:

(i) co-operate in making and considering proposals which aim to avoid,
alleviate or reduce the effect of the matter which is the subject of the
Early Warning; and;
90907481112 81

x)
33.2

33.3

90907481112

(ii) determine the actions required to be undertaken by the Company and /
or the MoMP to implement the agreed decisions arising from Clause
33.1(e)(i);

The MoMP shall record the proposals considered and the decisions made at
the Early Warning Meeting and shall issue a copy of the said record to the
Company, as soon as reasonably practicable.

(d) For the avoidance of doubt, completing the Early Warning procedure is a pre-
condition to continuing to resolve any matter(s) which form(s) the subject of
(an) Early Warning(s) by means of the mechanisms set out at Clauses 33.2 to
33.4 (inclusive).

Notice of Dispute

(a) In the event that the Parties are unable to resolve the matter(s) which form(s)
the subject of (an) Early Warning(s), and only in circumstances where the
Early Warning procedure set out in Clause 33.1 has been completed, if a Party
considers that a dispute, controversy, difference or claim still exists between
the Parties in connection with or relating to this Contract (a Dispute"), it
shall notify the other Party of such Dispute in writing as soon as practicable
and in any event within seven (7) days of completing the Early Warning
procedure set out in Clause 33.1 (a "Dispute Notice''). A Dispute Notice
shall specify the nature of such Dispute.

(b) The Parties will enter into formal good faith negotiations for a minimum
period of fifteen (15) Business Days from the date of the Dispute Notice, and
to this end, each of them shall designate in writing to the other Party from time
to time a senior management representative who shall be authorised to
formally resolve and agree between them any Dispute in connection with this
Contract and, to exercise the authority of such Party to enter into a binding
settlement agreement.

(c) For the avoidance of doubt, completing the procedure set out in this Clause
33.2 is a pre-condition to continuing to resolve any Dispute by means of the
mechanisms set out at Clauses 33.3 to 33.5 (inclusive).

Technical Dispute Resolution Procedure

(a) If the Parties cannot resolve a Dispute pursuant to the procedures set out in
Clause 33.2, and in circumstances where the Parties consider the Dispute to be
technical in nature ("Technical Dispute"), a Party may require by sending a
written notice to the other Party within thirty (30) Business Days from the end
of the period stipulated in Clause 33.2(b) that such Dispute be submitted to an
Independent Expert who, once appointed, shall be designated to consider and
decide the issues raised by such Dispute.

(b) Where a Party disagrees that the Dispute is a Technical Dispute, such Party
shall serve a written notice of objection within five (5) Business Days of
referral of the Dispute to the Independent Expert. The written_notice of

(c)

(d)

(e)

(f)

(g)

90907481112

Within five (5) Business Days of the date of the objection notice, the
Independent Expert shall decide whether the Dispute is a Technical Dispute.
The Independent Expert has sole jurisdiction to decide that a dispute is a
Technical Dispute regardless of whether a Party has served a written notice of
objection in accordance with this Clause 33.3(b). The Independent Expert's
decision on whether a Dispute is technical is final.

Within fifteen (15) Business Days of the appointment of an Independent
Expert, or within fifteen (15) Business Days of the Independent Expert's
decision that a Dispute is a Technical Dispute in accordance with Clause 33.3
(b), each of the MoMP and the Company shall submit to the Independent
Expert a notice (a "Position Notice") setting forth in detail such Party's
position in respect of the issues in Dispute. Such Position Notice will include
supporting documentation, if appropriate.

The Independent Expert shall complete all proceedings and issue his decision
with reasons with regard to the Technical Dispute as promptly as reasonably
possible, but in any event within fifteen (15) Business Days of the date on
which both Position Notices are submitted unless the Independent Expert
reasonably determines that additional time is required in order to give
adequate consideration to the issues raised. In such case the Independent
Expert shall specify the additional period required, which period shall not
exceed ten (10) Business Days unless the MoMP and the Company agree
otherwise.

In resolving a Technical Dispute, the Independent Expert shall (i) consider all
facts and circumstances he deems reasonable given the nature of the Technical
Dispute; and (ii) choose either the position of the MoMP as set forth in the
MoMP's Position Notice or the position of the Company as set forth in the
Company's Position Notice.

If the Independent Expert should fail to notify the Parties of his decision with
respect to any Technical Dispute referred to him pursuant to this Clause 33.3
within the time-limit specified in Clause 33.3(d), any Party may give notice
within twenty (20) Business Days after expiration of such time-limit that the
Technical Dispute is to be decided by arbitration pursuant to Clause 33.4,
whereupon the Independent Expert shall give no further consideration to the
Technical Dispute and shall not issue a decision.

The decision of the Independent Expert regarding a Technical Dispute shall be
final and binding on the Parties unless written notice of dissatisfaction with the
decision is given by one Party to the other Party, with a copy to the
Independent Expert, within twenty (20) Business Days of such Party's receipt
of the Independent Expert's decision, in which event such Technical Dispute
may be settled by arbitration pursuant to Clause 33.4, provided that a Party
commences such arbitration within fifty (50) Business Days from the date of
receipt by a Party of the written notice of dissatisfaction. If no arbitration is so
commenced within fifty (50) Business Days of the issuance of the notice of
dissatisfaction, the Independent Expert's decision shall be final_and binding

q

83
(h)

upon the Parties, notwithstanding the notice of dissatisfaction given by the
relevant Party.

The Party that has initiated the submission of a Technical Dispute to an
Independent Expert by giving notice in accordance with the provisions of this
Clause 33.3 shall pay one hundred (100) percent of all fees and expenses of
the Independent Expert including any advance on account of such fees and
costs set by the Independent Expert. All fees and costs of the Independent
Expert shall be borne or reimbursed by the losing Party determined by the
Independent Expert's decision, unless a Party has given notice in accordance
with the provisions of Clause 33.3(g) that the Technical Dispute is to be
decided by arbitration prior to the rendering of a decision by the Independent
Expert. In such event, the Party that initiated the submission of a Technical
Dispute to the Independent Expert shall bear all such fees and costs and shall
be entitled to claim for reimbursement of such fees and costs in the arbitration.
Each Patty shall bear its own costs (including costs of its advisors or
consultants) with respect to a Technical Dispute submitted to an Independent
Expert.

33.4 ICSID arbitration

(a)

(b)

(c)

(d)

(e)

90907481 1.12

In the event that the Parties are unable to resolve a Dispute in accordance with
Clause 33,2 within the period stipulated in Clause 33.2 , or in the case of a
Technical Dispute, in accordance with Clause 33.3, the Parties shall submit
any such Dispute to the International Centre for Settlement of Investment
Disputes ("ICSID") to be finally resolved by arbitration pursuant to the
Convention on the Settlement of Investment Disputes between States and
Nationals of Other States (the "Conyention") and conducted in accordance
with the Arbitration Rules of ICSID as at present in force.

The Parties acknowledge that the transaction to which this Contract relates is
an investment.

The arbitral tribunal shall consist of a panel of three (3) arbitrators, comprising
two (2) arbitrators, one (1) appointed by each Party, and an arbitrator, who
shall be the President of the tribunal, appointed by agreement of the Parties or,
failing such agreement, by the Chairman of the Administrative Council of
ICSID.

The following applies to any arbitration pursuant to this Clause 33.4:

(i) the venue of any hearings shall be the Permanent Court of Arbitration
at The Hague or any other place agreed by the Parties; and

(ii) the language of the arbitration shall be English.
The arbitration award shall be final and binding on the Parties. Judgment on
the arbitration award may be entered by any court having jurisdiction over it

or over the award debtor or its assets. The decision of the arbitrators shall be
public. Any monetary award shall be assessed and pa lars

5

84
(8

(g)

(h)

(i)

(determined at the Prevailing Market Rate of Exchange if the award involved
an obligation expressed in any currency other than Dollars).

Without prejudice to the power of the arbitral tribunal in relation to
provisional measures, either Party may request any judicial or other authority
to order any provisional or conservatory measure, including attachment, prior
to the institution of the arbitration proceeding, or during the proceeding. for
the preservation of its rights and interests.

The right of the Company to refer a Dispute to ICSID pursuant to this Clause
33.4 shall not be affected by the fact that the Company has received full or
partial compensation from any third party with respect to any loss or injury
that is the subject of the Dispute.

In any arbitration proceeding conducted pursuant to this Clause 33.4, the fees
and expenses of the members of the arbitral tribunal as well as charges for the
use of the facilities of ICSID shall be borne equally by the Parties.

The law goyerning this Clause 33.4 is the Applicable Law. The Parties submit
to jurisdiction in the Courts of England and Wales for the limited purpose of
enforcing the agreement to arbitrate in this Clause 33.4,

33.5 UNCITRAL arbitration

(a)

(b)

(c)

(d)

(e)

909074811,12

In the event that the Parties are unable to submit any Dispute to ICSID
pursuant to Clause 33.4 or in the event that ICSID shall decline to hear such
arbitration, any such Dispute shall be referred to and finally resolved by
arbitration in accordance with the UNCITRAL Arbitration Rules as at present
in force (the "Rules").

The arbitral tribunal shall consist of a panel of three (3) arbitrators comprising
two (2) members and a chairman to be appointed in accordance with the
Rules.

The following applies to any arbitration pursuant to this Clause 33.5:

(i) the venue of any hearings shall be England and Wales;

(ii) the language of the arbitration shall be English; and

(iii) the seat of the arbitration shall be England and Wales.

The arbitration award shall be final and binding on the Parties. Judgment on
the arbitration award may be entered by any court having jurisdiction over it

or over the award debtor or its assets.

Without prejudice to the power of the arbitral tribunal in relation to
provisional measures, either Party may request any judicial or other authority
to order any provisional or conservatory measure, including attachment, prior
to the institution of the arbitration proceeding, or during the ing, for
the preservation of its rights and interests.

85
34.

35.

35.1

35.2

(f) In any arbitration proceeding conducted pursuant to this Clause 33.5, the fees
and expenses of the members of the arbitral tribunal as well as charges for the
use of the facilities of the venue shall be borne equally by the Parties.

(g) The law governing this Clause 33.5 is the Applicable Law. The Parties submit
to jurisdiction in the Courts of England and Wales for the limited purpose of
enforcing the agreement to arbitrate in this Clause 33.5.

PERIODIC REVIEW

This Contract shall upon written request of a Party, be subject to periodic review once
every five (5) years after the Effective Date for the purpose of good faith discussions
to consider any proposed modification(s) to this Contract as may be necessary or
desirable in the light of any substantial changes in circumstances that may have
occurred during the previous five (5) years, or experience gained in that period. The
Parties agree always to be open to discussing any matter which may help maximise
the positive development benefits of the Project, or minimise its undesirable impacts.
nothing herein shall preclude a Party from requesting the other Party to initiate
discussions regarding any provision herein, provided that this Contract shall remain in
effect during the period during which the Parties are conducting such discussions.

ANCILLARY PROVISIONS
Entire Contract

This Contract and the documents referred to within, contain the entire understanding
and agreement of the Parties with respect to the subject matter of this Contract and
supersede all prior agreements and understandings as between the Parties except
where noted herein. All schedules to this Contract are incorporated by reference and
form part of this Contract; provided, however, that in the event of any inconsistency
between the terms of this Contract and the terms of the Minerals Law and/or the
Mining Regulations and/or any other Applicable Law the terms of the Minerals Law
and/or Mining Regulations and/or such other Applicable Law, as the case may be,
shall prevail.

Survival of certain provisions

Notwithstanding termination of this Contract by either party or for any reason,
including a termination due to a finding that this Contract or a portion thereof is void,
invalid, or unenforceable, Clauses 27 (Indemnification), 30 (Confidential
Information), 31 (Notices), 32 (Applicable law), 33 (Dispute Resolution Mechanism),
and 39 (Good Faith) shall survive such termination and shall remain effective as to
any matters which are the subject of this Contract or which arise out of, in relation to
or in connection with this Contract. Moreover, any such termination shall be without
prejudice to rights, duties and obligations that have accrued prior to termination and,
notwithstanding such termination, such provisions of this Contract as are reasonably
necessary for the full enjoyment and enforcement of such rights, duties and
obligations shall survive such termination for the period necessary, including Clauses
16.10 (Security for Performance; Financial Guarantee), 19 (Environmental and
social obligations; Closure Obligations), 26 (Consequences of Termp tc.), and

9090748 11.12 86
353;

35.4

35.5

36.

ST.

9090748 11.12.

the other provisions of this Agreement that, by their terms, apply following
termination or expiration hereof.

Amendment

This Contract shall not be amended, modified, or supplemented except by an
instrument in writing signed by the Parties. Any purported amendment, modification
or supplement of this Contract not in writing signed by the Parties shall be null and
void.

Severability

If and for so long as any provision of this Contract shall be deemed to be determined
to be invalid for any reason whatsoever, such invalidity shall not affect the validity or
operation of any other provision of this Contract except only so far as shall be
necessary to give effect to the construction of such invalidity, and any such invalid
provision shall be deemed severed from this Contract without affecting the validity of
the balance of this Contract. Upon such determination that any term or other provision
is invalid and unenforceable, the Parties shall negotiate in good faith to modify this
Contract so as to effect the original intent of the Parties as closely as possible in order
that the transactions contemplated by this Contract can be consummated as
contemplated.

Limitations on Waiver
(a) The rights of each party under this Contract:

(i) may be exercised as often as necessary;

(ii) shall be the exclusive and sole remedies of the parties with respect to
any breach, default, or notice of termination under this Contract or any
dispute relating thereto or otherwise relating to this Contract or its
subject matter; and

(iii) may be waived only in writing and specifically.

(b) Delay in exercising or non-exercise of any such right is not a waiver of that
right.

GOVERNING LANGUAGE

This Contract will be provided and executed in the English language and the Dari,

language with each Party retaining one copy in each language and the Parties agree

that in the event of any legal dispute in the interpretation of this Contract, the English
language version shall prevail.

FURTHER ACTS

(a) The Parties, subject to the terms and conditions of this Contract, shall use all
reasonable efforts to take, or cause to be taken, all action, and to do, or cause

(b)

(c)

consummate and make effective the transactions contemplated by this
Contract.

If at any time during the Term of this Contract any further action is necessary
or desirable to carry out the purposes of this Contract, the Parties shall take, or
cause to be taken, all such necessary or convenient action, and to execute,
deliver and file, or cause to be executed, delivered and filed, all necessary or
convenient documentation.

Without prejudice to the provisions of Clause 40(a) (No effect on Applicable
Law, etc.) the Company will from time to time take such actions as may be
necessary or advisable to ensure that the terms of this Contract and the
performance by the Company of its obligations hereunder are consistent with,
and in compliance with, the Minerals Law, the Mining Regulations and other
Applicable Law, in each case as the same might be in effect from time to
time,, provided, however, that the Parties agree that the Parties shall comply at
all times with the Minerals Law, the Mining Regulations and other Applicable
Law as then in effect without regard to whether any amendment to this
Contract has been executed to reflect any changes or amendments to the
Minerals Law, the Mining Regulations or other Applicable Law. The
foregoing provisions of this Clause 37(c) shall not, and shall not be deemed to,
constitute a waiver or any other dilution of the rights and remedies available to
the MoMP arising out of any breach by the Company of the terms and
Conditions of this Contract.

38, DUPLICATE ORIGINALS

This Contract may be executed in one or more counterparts, each of which shall be an
original, but all of which together shall constitute one and the same instrument, and it
shall not be necessary in making proof of this Contract to produce or account for more
than one original.

39. GOOD FAITH

The Parties to this Contract shall have a simple obligation to act in good faith in all
matters related to this Contract.

40. NOEFFECT ON APPLICABLE LAW, ETC.

(a)

(b)

909074811.12

The breach of certain Applicable Laws may have certain specified
consequences under this Contract as set forth in greater detail herein. For the
avoidance of doubt nothing in this Contract amends, or is intended to amend,
any Applicable Law and the rights and remedies available to any person
(including the State, the Government and the MoMP) in connection with any
breach of Applicable Law shall continue as provided for in such, or any other,
Applicable Law.

Without prejudice to the generality of Clause 40(a) the Minerals Law, the
Mining Regulations and other Applicable Law in Afghanistan shall apply with
full force and effect with respect to the Company and the development of the
Project and notwithstanding any term of or provision of thi

88

the avoidance of doubt, any Licence shall be governed by, and shall be
capable of being terminated in accordance with, the Minerals Law, the Mining
Regulations and other Applicable Law in Afghanistan).

EXECUTION:

The Parties have shown their acceptance of the terms of this Contract by executing it as a
contract after the Schedules.

909074811.12 89
The Shaida Mining Areas is defined by the following coordinates:

SCHEDULE 1

MINING AREA

License Corner Easting Northing
NW 385537 3755863
NE 401337 3755863
Stalder = 401337 3740063
sw 385537 3740063

Coordinates are given in UTM Zone 41N, WGS 84 datum.

ia

===

i=

90907481112

90

SCHEDULE 2
DESTINATION SCHEDULE'

Part 1— The Minerals Law

Section of Minerals Description Section of Contract
Law
S() Ownership of Minerals 23,351,322
t Duties and Authorities of Ministry of | 2.3, 3.1, 3.2
Mines
§9(2), 66(2) & 90(3) | Duties of Environmental Protection | 19.1(e)
Department
16 Eligibility for grant of a License and | 23.1(i)
Entry into Contract
19(2) & (4) Bidding Preamble
23 Minerals Development Contract 23.2
110(1) Mining Contract subject to Applicable | 3.6
Law
24 Boundaries of License Area 4.1(c)
10 & 77 Overlapping Areas 4,1(d)
48, 56 & 68 Extension of term of licence 2.2, 4.1(b)
29 Transfer of License 29
30 Relinquishment of a License Area 4,2, 25.1
33. Revocation of a License 25
51 Rights of Exploration License Holder 3.1
22 Validity of License 2.2(b)
_ 49 Exploration License Area | 4.1(@)
52 Obligations of Exploration License | 3.1(b), 5.2, 16
Holder
55 Grant of an Exploitation License 6
58 Rights of an Exploitation License Holder _| 3.2
33 Associated substances 3:2)
56 Duration of an Exploitation License 2.2(c)
57 Exploitation License Area 4.1(c)
60 5.2, 6.9
59(5) & 66(4) Construction of Infrastructure 17
102 Processing of Minerals 15.1
103 Transportation and storage of Products | 15.1
obtained from Mineral Activities
104 Sale and export of Mineral products 15.1
Competencies for Mining Activities 23.1(g)
82 Payment of Surface Rent RL
27 Reporting 12.2(g)
Inspection 13.2
S1(1) and 58 Occupation of Land 17.1
35(2) Expropriation for public use 15.7

For Minerals Law and Mining Regulations as in effect on the Effective Date.

90907481112

91

Section of Minerals Description Section of Contract
Law

39 Obligations of the Mineral Rights Holder | 15.7
regarding the Landowner

106 Handover of infrastructure 26.4(g)

115 Compliance with the Inspectorate | 16.4
instructions

86(1)2 Health and Safety Plan 16.6, 22.5

108 Use of Explosives 16.6(d)
Prohibition of Forced Employment 14.1(e)

89 Environmental Protection during | 5.1(c)
Exploration

89 Environmental Protection during | 6.3
Exploitation

91 Financial Guarantee for environmental | 19.3
protection and
Rehabilitation

88 Reporting of Incidents 19.4(a)

109 Reporting the Discovery of Historical | 19.4(b)
and Cultural Relics

81 Payment of Taxes 10

81 Mineral Activities subject to Taxation | 9, 10, 12.2
and Custom Duties
Powers of Ministry of Finance 10,1(a), 10.5
Duration of Fixed Taxes 10.1(a)

83 Mineral Royalties 8

97 | Transferability of Capital ia

98 State Guarantees 15.2
Compensation 15.3

93 Dispute Resolution Authorities 33

93 Submission of dispute to authorities 33

93 Submission of dispute to arbitration 33

93 Submission of dispute to courts 33

99 & 100 Transparency in Mineral Activities 14.2

112 Confidentiality 30
Complying with International | 3.6
Conventions

9O907ABI LIZ 92
Part 2—The Mining Regulations

Section of Mining Description Section of Contract
Regulations
8 Bidding Requirements Preamble
ll Bidding Documents Preamble
16(2) Evaluation of Bids Preamble
20 Mining Contracts General
21 Contract Registration and Publication 30.1
23 Issuance of Exploration Licence 2.3
26 Application for an Exploration Licence _| 6.1
27 Fee payment 5.2(m)
29 Issuance and Registration of Exploration | 2,2(b), 2.3(a)
Licence
30 Obligation of the Exploration Licence | 5.2
Holder
32 No Transfer or Assignment of | 29
Exploration Licences
33 Relinquishment of Areas Covered by | 4.2
Exploration Licence
34 Renewal of Exploration Licence 2.2(b)
35 Issuance of Exploitation Licence 6.8
36 Maximum Area Allowed "Mining Area"
37 Bid requirements for Exploitation | 6.1
Licence
38 Application for an Exploitation Licence __| 2.3(b)
4l Issue and Registration of Exploitation | 2.2(c), 2.3(b)
Licence
42 Responsibilities of Exploitation Licence | 6.8
Holder
43 Transfer or Assignment of an | 29.1(b)
Exploitation Licence
44 Relinquishment of an Exploitation | 4.2
Licence area
45 Renewal of Exploitation Licence 2.2(c)
73 Obligation to Pay Mineral Royalties 8
74 Efficient Recovery of Mineral | 8.5
Substances
75 Surface Rights Fees 7
16 Manner and Place of Payment of Surface | 7
Rights Fees
78 Procedures for Withdrawal or | 25
Termination
79 Effect of Withdrawal or Termination 25
86 ESP Documentation Requirements for | 6.1
Exploration Licences and Authorisations
87 ESP Documentation Requirements for | 6.3
Exploitation Licences and Authorisations
88 International Best Practice Obligation 19,
909074811.12 93

Section of Mining Description Section of Contract
Regulations
89 Financial Assurance for Reclamation and | 19.3
Environmental Remediation
90 Air Quality Control
91 Compensation for Damages from | 20.3(a)
Mineral Activities
92 Evaluation of Claim for Damages 20.3(a)
93 Verification 25
95 Violations of the Terms and Conditions | 20.3(b)
of a Licence
96 Violation of Environmental Regulations _| 20.3(c)
90907481 1.12 94

SCHEDULE 3
Part 1
FORM OF PERFORMANCE BOND - Exploration Phase

To: Ministry of Mines and Petroleum of the Government of the Islamic Republic of
Afghanistan (the Beneficiary").

This performance bond (this "Bond") is made on [@] by [insert name of issuing Bank] a
company organised under the laws of [insert relevant jurisdiction] whose registered office is
situated at [@] (the "Bank").

In this Bond "Mining Contract" means the mining contract relating to the Shaida Project,
dated [@]; between the Beneficiary and Silk Road Mining and Development (the "Mining
Contract").

Name and address of Beneficiary: (Ministry of Mines and Petroleum of the Government of
the Islamic Republic of Afghanistan] .

The Bank has been informed that Silk Road Mining and Development, a company organised
under the laws of Afghanistan and duly licensed in Afghanistan (hereinafter called the
"Company") is entering into the Mining Contract following a successful bid in response to
the Beneficiary's request for proposal ("RFP"), The conditions of the Mining Contract and
the RFP require the entering into the Mining Contract to be supported by a performance
bond. Any capitalised terms used in this Bond shall, unless defined in this Bond, have the
meaning ascribed to them in the Mining Contract.

The Bank hereby unconditionally and irrevocably undertakes to pay the Beneficiary (waiving
all rights of objection and defence save in the case of fraudulent demand) the amount as set
out in the Beneficiary's demand, upon receipt by the Bank of the Beneficiary's demand in
writing, substantially in the form set out in Schedule | (the "Demand"), Multiple Demands
may be issued under this Bond.

Any Demand must contain a signature of the Beneficiary's authorised representative. The
Bank agrees that the Bank will fulfil its obligations under this Bond without proof or
conditions and that receipt by the Bank of a Demand in accordance with this paragraph shall
be conclusive evidence of its liability to pay the Beneficiary the sum demanded provided
such sum, together with the amounts of any previous Demands, do not in the aggregate
exceed []* or such lesser amount as the Beneficiary may notify to the Bank from time to
time.

Any Demand shall be in writing and either delivered by hand or sent by recorded post to the
Bank at [insert address], marked for the attention of [insert name]. The Demand will be
deemed to be received by the Bank:

(a) if delivered by hand, on the date it is delivered;

? Amount referred ta in Clause 16,10 of the Mining Contract.

9090748 11,12 95 VA
(b) if sent by recorded post or internationally recognised courier, on the day it is received.

Any Demand must be received by the Bank at this office on or before the [e]' (the "Expiry
Date"),

Upon the Expiry Date this Bond shall expire and no later than 21 days from the Expiry Date
this Bond shall be returned to the Bank, provided always that this Bond shall remain in full
force and effect in respect of any Demand received up to and including the Expiry Date.

The Bank agrees that all sums payable under this Bond shall be paid to the Beneficiary in full
and shall be free of any present or future taxes, levies, duties, charges, fees or withholdings
and without any deduction, restriction, conditions, withholding, set-off or counterclaim or
cross-claim whatsoever,

The Bank confirms that this Bond shall not be impaired, reduced, discharged or affected by:

(a) any amendments, alterations or supplements to the Mining Contract or any
concession, release, waiver or other indulgence granted to the Company;

(b) any invalidity, illegality or unenforceability in or of the terms of the Mining Contract
or any other agreement or arrangement to which the Company is or may become a
party;

(c) any disability, incapacity, change in ownership or change in status of the Company;

(d) any bankruptcy, insolvency or other such proceedings or any change in the
constitution of the Company;

(e) any dispute between the Beneficiary and the Company or any compromise of a
dispute;

(f) any other security or bond taken, or granted or released by the Company and/or the
Beneficiary to the Bank or by any other person;

(g) any other act or omission which in the absence of this provision, might operate to
exonerate the Bank;

(h) any forbearance or delay on the part of the Beneficiary in asserting any of its rights
against the Company; or

(i) any breach of the Mining Contract by the Beneficiary,

and the Bank hereby waives any requirement for notice to be given to it of any such event.
No failure or delay by the Beneficiary in exercising any right or remedy shall operate as a
waiver and nor shall any single or partial exercise or waiver of any right or remedy preclude

the Beneficiary's further exercise or the exercise of any other right or remedy.

This Bond shall be governed by and construed in accordance with the laws of the Islamic
Republic of Afghanistan ("Afghanistan") including international treati d_ bilateral

5 One year from the date of the Bond.

909074811.12 96 S
investment treaties to which Afghanistan is a party. Any dispute, controversy or claim arising
out of, under or in connection with this Bond shall be settled by arbitration in accordance
with the UNCITRAL Arbitration Rules as at present in force.

The original of this Bond is drafted in English. If this Bond is translated into any other
language, the English language text shall prevail.

IN WITNESS WHEREOF, the authorised representatives of the parties have indicated their
agreement to be firmly bound by these presents by having signed below:

Date:
For the Bank:

By:

Receipt Acknowledged

For the Beneficiary:

By:

90907481112 97
Schedule 1

Form of Demand
Date of Demand:
Date of Bond:
Company: Silk Road Mining and Development
Bank:
During the Exploration Phase (a) the Company is in breach of Clause [¢] of the Mining
Contract and/or an Exploration Licence has been withdrawn or terminated under the Minerals
Law, (b) as a result the Beneficiary has incurred a loss, and (c) the internal processes of the
Beneficiary have resulted in a determination that the amount of such loss is not less than the

amount of the payment demanded hereunder.

The Beneficiary hereby gives the Bank notice of payment due from the Bank to the
Beneficiary of a sum of US$ [@].

This Demand is signed by the person named below who is an authorised representative of the
Beneficiary and authorised to act on behalf of [Ministry of Mines and Petroleum of the
Government of the Islamic Republic of Afghanistan] as the Beneficiary under the Bond:
Capitalised terms used in this Demand have the meanings provided in the Bond.

For the Beneficiary

Signed:

Name:

Official Position: [To be signed only by the Minister or the Deputy Minister of the
Ministry of Mines and Petroleum]

90907481112 98
Part 2
FORM OF PERFORMANCE BOND - Exploitation Phase

To: Ministry of Mines and Petroleum of the Government of the Islamic Republic of
Afghanistan (the "Beneficiary")

This performance bond (this "Bond") is made on [@] by [insert name of issuing Bank] a
company organised under the laws of [insert relevant jurisdiction] whose registered office is
situated at [@] (the "Bank").

In this Bond "Mining Contract" means the mining contract relating to the Shaida Project,
dated [@], between the Beneficiary and Silk Road Mining and Development (the "Mining
Contract").

Name and address of Beneficiary: [Ministry of Mines and Petroleum of the Government of
the Islamic Republic of Afghanistan].

The Bank has been informed that Silk Road Mining and Development a company organised
under the laws of Afghanistan and duly licensed in Afghanistan (hereinafter called the
"Company") is entering into the Mining Contract following a successful bid in response to
the Beneficiary's request for proposal ("RFP"). The conditions of the Mining Contract and
the RFP require the entering into the Mining Contract to be supported by a performance
bond. Any capitalised terms used in this Bond shall, unless defined in this Bond, have the
meaning ascribed to them in the Mining Contract.

The Bank hereby unconditionally and irrevocably undertakes to pay the Beneficiary's
(waiving all rights of objection and defence save in the case of fraudulent demand) the
amount as set out in the Beneficiary's demand, upon receipt by the Bank of the Beneficiary's
demand in writing, substantially in the form set out in Schedule 1 (the "Demand"), Multiple
Demands may be issued under this Bond.

Any Demand must contain a signature of the Beneficiary's authorised representative. The
Bank agrees that the Bank will fulfil its obligations under this Bond without proof or
conditions and that receipt by the Bank of a Demand in accordance with this paragraph shall
be conclusive evidence of its liability to pay the Beneficiary the sum demanded provided
such sum, together with the amounts of any previous Demands, do not in the aggregate
exceed [e]*,

Any Demand shall be in writing and either delivered by hand or sent by recorded post to the
Bank at [insert address|, marked for the attention of [iasert name]. The Demand will be
deemed to be received by the Bank:

(a) if delivered by hand, on the date it is delivered;

(b) __ if sent by recorded post or internationally recognised courier, on the day it is received.

+ Amount referred to in Clause 16. 10 of the Mining Contract.
90907481 1.12 1
Any Demand must be received by the Bank at this office on or before the [@]* (the "Expiry
Date").

Upon the Expiry Date this Bond shall expire and no later than 21 days from the Expiry Date
this Bond shall be returned to the Bank, provided always that this Bond shall remain in full
force and effect in respect of any Demand received up to and including the Expiry Date.

The Bank agrees that all sums payable under this Bond shall be paid to the Beneficiary in full
and shall be free of any present or future taxes, levies, duties, charges, fees or withholdings
and without any deduction, restriction, conditions, withholding, set-off or counterclaim or
cross-claim whatsoever.

The Bank confirms that this Bond shall not be impaired, reduced, discharged or affected by:

(a) any amendments, alterations or supplements to the Mining Contract or any
concession, release, waiver or other indulgence granted to the Company; or

(b) any invalidity, illegality or unenforceability in or of the terms of the Mining Contract
or any other agreement or arrangement to which the Company is or may become a
party; or

(c) any disability, incapacity, change in ownership or change in status of the Company; or

(d) any bankruptcy, insolyency or other such proceedings or any change in the
constitution of the Company; or

(e) any dispute between the Beneficiary and the Company or any compromise of a
dispute; or

(p) any other security or bond taken, or granted or released by the Company and/or the
Beneficiary to the Bank or by any other person;

(g) any other act or omission which in the absence of this provision, might operate to
exonerate the Bank;

(b) any forbearance or delay on the part of the Beneficiary in asserting any of its rights
against the Company; or

(i) any breach of the Mining Contract by the Beneficiary,

and the Bank hereby waives any requirement for notice to be given to it of any such event.
No failure or delay by the Beneficiary in exercising any right or remedy shall operate as a
waiver and nor shall any single or partial exercise or waiver of any right or remedy preclude
the Beneficiary's further exercise or the exercise of any other right or remedy.

This Bond shall be governed by and construed in accordance with the laws of the Islamic

Republic of Afghanistan ("Afghanistan") including international treaties and bilateral
investment treaties to which Afghanistan is a party. Any dispute, controversy or claim arising

One year from the date of the Bond.
90907481112 2

9
out of, under or in connection with this Bond shall be settled by arbitration in accordance
with the UNCITRAL Arbitration Rules as at present in force.

The original of this Bond is drafted in English. If this Bond is translated into any other
language, the English language text shall prevail.

IN WITNESS WHEREOF, the authorised representatives of the parties have indicated their
agreement to be firmly bound by these presents by having signed below:

Date:
For the Bank:

By:

Receipt Acknowledged

For the Beneficiary:

By:

90907481 1.12 3

5)
Schedule 1

Form of Demand
Date of Demand:
Date of Bond:
Company: Silk Road Mining and Development
Bank:
During the Exploitation Phase (a) the Company is in breach of Clause [@] of the Mining
Contract and/or an Exploitation Licence has been withdrawn or terminated under the
Minerals Law, (b) as a result the Beneficiary has suffered a loss, and (c) the internal
processes of the Beneficiary have resulted in a determination that the amount of such loss is

not less than the amount of the payment demanded hereunder.

The Beneficiary hereby gives the Bank notice of payment due from the Bank to the
Beneficiary of a sum of US$ [Insert Bond Amount]

This Demand is signed by the person named below who is an authorised representative of the
Beneficiary and authorised to act on behalf of [Ministry of Mines and Petroleum of' the
Government of the Islamic Republic of Afghanistan] as the Beneficiary under the Bond:
Capitalised terms used in this Demand have the meanings provided in the Bond.

For the Beneficiary

Signed:

Name:

Official Position: [To be signed only by the Minister or the Deputy Minister of the
Ministry of Mines and Petroleum]

90907481 1.12 4
SCHEDULE 4
SPECIFIC PROPOSAL COMMITMENTS

i. EXPLORATION COMMITMENTS

The Company shall commit to the following programmes and expenditure as
specified in the Proposal:

Ll Subject to surrender and termination, a three year exploration programme consisting

of:

(a)

(b)

a minimum exploration expenditure of:

(i) US$4,200,000 in Year 1 (including costs planned for Year 1 that are
incurred prior to the beginning of Year 1);

(ii) US$5,600,000 in Year 2; and
(iii) | US$10,500,000 in Year 3; and

a total committed expenditure over a three year period of US$20,300,000

1.2 This exploration expenditure will include the following technical programmes;

(a) a surface sampling geochemical programme;

(b) ground geophysical programmes;

(c) an exploration drilling programme;

(d) an Environmental Mitigation Plan;

(e) an exploration camp with security; and

(f) exploration access roads.

1.3. This exploration expenditure will include the following social infrastructure
programmes:

(a) the Company will work to ensure, to the extent possible, that all infrastructure
inyestrnents will be dual use for both the project and the local community;

(b) construction of a school in one of the villages south of Herat closest to the
licence site, or construction of other social infrastructure to be agreed with the
local community;

(c) co-operation with various resource corridor initiatives that may be under way
in the areas close to Shaida;

(d) alignment of the project’s requirements for energy distribution with that of the
local villages;

909074811.12 5

9
(e)

63)

(g)

90907481112

the total value for these infrastructure investments shall be not less than
U.S.$200,000;

preferred employment of local Afghans as specified under the heading
“Commitment to employ and train Afghans” in the Proposal; and

technical training of local Afghan geologists as specified under the heading
“Commitment to employ and train Afghans” in the Proposal.
SCHEDULE 5

BENEFICIAL OWNERSHIP AND MANAGEMENT

Company shareholders

Samuel Dean Sidiqi

Christopher Logan

Company's and each shareholder's Affiliates and
relationship to the Company or the shareholder

Directors and senior officers of the Company, each
shareholder and each person deemed to Control the
Company,

Samuel Dean Sidiqi - Director

Christopher Logan ~ Director

Each ultimate beneficial owner of 5% or more of the
voting rights empowered to control the management of
the Company or rights to share in the profits of the
Company (full details of the chain through which the
rights are exercised).

Samuel Dean Sidiqi - 60% legal and beneficial
ownership

Christopher Logan - 40% legal and beneficial
ownership

909074811.12

EXECUTION of this Mining Contract:
The MoMP

SIGNED by NARGIS NEHAN, duly
authorised for and on behalf of the
Ministry of Mines and Petroleum of the
Government of the Islamic Republic of

Afghanistan:

Address: Ministry of Mines and
Petroleum, Kabul-
Afghanistan

Facsimile no: Not Applicable

Electronic mail address; © LSMC@momp.gov.af

For the attention of: The Ministry of Mines and
Petroleum, GoIRA

The Company
SIGNED by SAMUEL DEAN SIDIQI, ) Vi () .
Director, duly authorised forand on behalf —) .

of Silk Road Mining:

Address: Block #403, Noman
Building, Beside Awesta
Hospital, Kolola Pushta,
Kabul, Afghanistan

Facsimile no: Not Applicable

Electronic mail address: — sam@silkroad-mining.com

For the attention of: Samuel Dean Sidigi

90907481 1.12 2
